









































AGREEMENT FOR GENERATION SERVICES




BETWEEN




GULF POWER COMPANY




AND




FLORIDA PUBLIC UTILITIES COMPANY






















Dated as of December 28, 2006














TABLE OF CONTENTS

ARTICLE 1 DEFINITIONS & INTERPRETATION

2

1.1

DEFINITIONS

2

1.2

INTERPRETATION

11

1.3

CONSTRUCTION

11

ARTICLE 2 TERM OF THE AGREEMENT

11

2.1

TERM

11

2.2

SURVIVAL

11

ARTICLE 3 SALE OF ELECTRIC CAPACITY AND ENERGY

11

3.1

SALE AND SUPPLY OF CAPACITY

11

3.2

SALE AND DELIVERY OF ENERGY

11

3.3

SUPPLY SOURCES FOR ENERGY

11

3.4

EXCLUSIVE SUPPLY

11

ARTICLE 4 PAYMENTS

11

4.1

MONTHLY CAPACITY PAYMENT

11

4.2

MONTHLY ENERGY PAYMENT

11

4.3

OTHER PAYMENTS

11

ARTICLE 5 TRANSMISSION

11

5.1

TRANSMISSION ARRANGEMENTS

11

5.2

TRANSMISSION RISK

11

5.3

FORMATION OF RTO

11

ARTICLE 6 BILLING AND PAYMENT

11

6.1

BILLING AND PAYMENT

11

6.2

BILLING DISPUTES AND FINAL ACCOUNTING

11

6.3

AVAILABILITY OF RECORDS

11

ARTICLE 7 CHARACTER OF SERVICE

11

7.1

SERVICE RENDERED

11

7.2

CONSTANCY OF SUPPLY

11

7.3

CHARACTER OF TRANSACTIONS

11

ARTICLE 8 METERING

11

8.1

METERING

11

ARTICLE 9 CHANGE IN LAW; ENVIRONMENTAL PROVISIONS; REGULATORY

11

9.1

CHANGE IN LAW

11

9.2

CLEAN AIR INTERSTATE RULE AND CLEAN AIR MERCURY RULE

11

9.3

FEDERAL ENERGY REGULATORY COMMISSION

11

9.4

INITIAL APPROVAL OF THE FLORIDA PUBLIC SERVICE COMMISSION

11

9.5

SUBSEQUENT ACTION OF THE FLORIDA PUBLIC SERVICE COMMISSION

11

ARTICLE 10 INDEMNIFICATION; TITLE; COSTS AND EXPENSES

11

10.1

INDEMNIFICATION

11





10.2

FEES, CHARGES AND TAXES

11

10.3

TITLE

11

ARTICLE 11  FORCE MAJEURE

11

11.1

FORCE MAJEURE EVENT

11

11.2

NOTICE AND REMEDY OF FORCE MAJEURE EVENTS

11

11.3

SUSPENSION OF PERFORMANCE

11

ARTICLE 12 EVENTS OF DEFAULT AND TERMINATION

11

12.1

EVENTS OF DEFAULT

11

12.2

NOTIFICATION OF DEFAULT

11

12.3

EVENT OF DEFAULT BY GULF POWER

11

12.4

EVENT OF DEFAULT BY FPUC

11

12.5

EXCLUSIVE REMEDY

11

ARTICLE 13  CREDITWORTHINESS AND SECURITY

11

13.1

FPUC’S PROVISION OF ELIGIBLE COLLATERAL

11

13.2

GULF POWER'S PROVISION OF ELIGIBLE COLLATERAL

11

13.3

COMPLIANCE CERTIFICATE

11

ARTICLE 14 REPRESENTATIONS AND WARRANTIES

11

14.1

EXECUTION

11

14.2

BINDING OBLIGATIONS

11

14.3

EXECUTION AND CONSUMMATION

11

14.4

ACTIONS AND PROCEEDINGS

11

14.5

ABSENCE OF CERTAIN EVENTS

11

ARTICLE 15 CONFIDENTIALITY

11

15.1

CONFIDENTIAL INFORMATION

11

15.2

DISCLOSURE OF CONFIDENTIAL INFORMATION

11

15.3

REMEDIES

11

ARTICLE 16 DISPUTE RESOLUTION

11

16.1

DISPUTE RESOLUTION GENERALLY

11

16.2

INITIATION OF ARBITRATION; SELECTION OF ARBITRATORS

11

16.3

DISCOVERY, HEARING

11

16.4

DECISION

11

16.5

EXPENSES OF ARBITRATION

11

16.6

CONFIDENTIALITY

11

ARTICLE 17 MISCELLANEOUS PROVISIONS

11

17.1

ASSIGNMENT

11

17.2

AGENTS OF THE PARTIES

11

17.3

NO PARTNERSHIP

11

17.4

SUCCESSORS AND ASSIGNS

11

17.5

NO THIRD PARTY BENEFIT

11

17.6

NO CONSEQUENTIAL DAMAGES

11

17.7

NO AFFILIATE LIABILITY

11

17.8

DISCLAIMER OF WARRANTY

11

17.9

TIME OF ESSENCE; NO WAIVER

11





17.10

AMENDMENTS

11

17.11

NOTICE

11

17.12

COUNTERPARTS

11

17.13

ARTICLES AND SECTIONS HEADINGS

11

17.14

PUBLIC ANNOUNCEMENT

11

17.15

GOVERNING LAW

11

17.16

INFORMATION EXCHANGE

11

17.17

SEVERABILITY

11

17.18

FURTHER ASSURANCES

11

17.19

ENTIRE AGREEMENT

11

17.20

SURVIVAL OF OBLIGATIONS

11

17.21

CHANGES IN AGREEMENT

11




APPENDIX A  CAPACITY PURCHASE




APPENDIX B  MONTHLY CAPACITY PAYMENT




APPENDIX C  GULF ENERGY RATE




APPENDIX D  MONTHLY ENERGY PAYMENT




APPENDIX E  FORM OF COMPLIANCE CERTIFICATE











AGREEMENT FOR GENERATION SERVICES

BETWEEN

GULF POWER COMPANY

AND

FLORIDA PUBLIC UTILITIES COMPANY

This Agreement for Generation Services (“Agreement”) is entered into and
effective as of the 28th day of December 2006 (“Effective Date”), by and between
GULF POWER COMPANY (acting through its agent, Southern Company Services, Inc., a
corporation organized and existing under the laws of the State of Alabama
(“SCS”)), a corporation organized and existing under the laws of the State of
Florida (“Gulf Power”) and FLORIDA PUBLIC UTILITIES COMPANY, a corporation
organized and existing under the laws of the State of Florida (“FPUC”).  Gulf
Power and FPUC are individually referred to as a “Party” and collectively
referred to as the “Parties.”

W I T N E S S E T H:

WHEREAS, Gulf Power is engaged in, among other things, the sale of electric
power at wholesale for resale and has received authorization from FERC to
provide such service at market-based rates in accordance with the Southern
Operating Companies’ FERC Electric Tariff, Second Revised Volume No. 4,
Market-Based Rate Tariff;

WHEREAS, FPUC supplies the native load electric requirements of its electric
system headquartered in Marianna, Florida (“Northwest Division”); and

WHEREAS, subject to the terms and conditions of this Agreement, the Parties
desire for Gulf Power to supply the native load electric requirements of the
Northwest Division through FPUC’s purchase of capacity and associated energy
pursuant to this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein set forth, and other good and valuable consideration, the receipt,
sufficiency and adequacy





of which are hereby acknowledged, each Party intending to be legally bound,
hereby agrees as follows:

ARTICLE 1

DEFINITIONS & INTERPRETATION

1.1

Definitions.  In addition to the initially capitalized terms and phrases defined
in the preamble of this Agreement, the following capitalized terms used herein
and not otherwise defined, whether singular or plural, shall have the following
respective meanings:

“AAA” shall have the meaning set forth in Section 16.2.2.

“Acceptable Rating” shall mean, with respect to a Person, such Person has: (A)
(i) an issuer rating (and senior unsecured rating if also available) of at or
above Baa3 (or future equivalent) by Moody’s, or (ii) an issuer credit rating
(and senior unsecured rating if also available) of at or above BBB- (or future
equivalent) by S&P; or (B) the Required Ratios but does not have an issuer
credit rating or senior unsecured rating by S&P and does not have an issuer
rating or senior unsecured rating by Moody’s.  

“Adjusted Hourly Demand” shall mean, for a given Hour, the sum of: (a) the
Northwest Hourly Demand; plus (b) the amount of any demand satisfied by
generation connected to the Northwest Division System (including distributed
generation); plus (c) contract interruptible or curtailable load on such
electric system curtailed at Gulf Power’s request and any firm load reductions
occurring as a result of system emergencies; plus (d) transmission and other
losses from the Delivery Point(s) that would be associated with the foregoing
(b) and (c) as if such demand and loads (whether or not curtailed, interrupted
or reduced) were served by Gulf Power under this Agreement (such transmission
losses on the Transmission System to be determined pursuant to the then-current
transmission tariff (or other applicable arrangement governing





transmission on the Transmission System) applicable to transmission service on
the Transmission System, as amended from time to time), all expressed in
megawatt-hours per hour (MWH/H).  In determining the total Northwest Hourly
Demand for any Hour, the demand measurements at all applicable Meter Point(s)
shall be cumulated simultaneously.  

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control”
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise.  The terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“After-Tax Basis” means, with respect to a specified amount owing or to be paid
to any Person, such amount (“Base Amount”) supplemented by a further payment
(“Additional Payment”) to that Person so that the sum of the Base Amount plus
the Additional Payment shall, after deduction of the amount of all Federal,
state and local income taxes required to be paid by such Person in respect of
the receipt or accrual of the Base Amount and the Additional Payment (taking
into account the net present value of any reduction in such income taxes
resulting from tax benefits realized by the recipient as a result of the payment
or the event giving rise to the payment), be equal to the amount required to be
received.  Such calculations shall be made on the basis of the highest generally
applicable Federal, state and local income tax rates applicable to the Person
for whom the calculation is being made for all relevant periods, and shall take
into account the deductibility of state and local income taxes for Federal
income tax purposes.

“Agreement” shall mean this Agreement for Generation Services as set forth in
the preamble above.





“Applicable Year” shall have the meaning set forth in Appendix C.

“Approval Deadline” shall have the meaning set forth in Section 9.4.

“Arbitration Expenses” shall have the meaning set forth in Section 16.5.

“Assignment Conditions” shall have the meaning set forth in Section 17.1.2.

“Banking Day” shall mean any Day other than a Saturday, Sunday or any Day on
which the Federal Reserve Bank of New York is closed.

“Benefited Party” shall have the meaning set forth in Section 5.3.

“CAIR” shall mean the final rule issued by the Environmental Protection Agency
on March 10, 2005 entitled “Rule to Reduce Interstate Transport of Fine
Particulate Matter and Ozone,” often referred to as the Clean Air Interstate
Rule, including any rules, regulations or other actions of any Governmental
Authority(ies) to comply with or implement such rule.

“Calculation Year” shall have the meaning set forth in Appendix A.

“CAMR” shall mean the final rule issued by the Environmental Protection Agency
on March 15, 2005 entitled “Standards of Performance for New and Existing
Stationary Sources: Electric Utility Steam Generating Units,” often referred to
as the Clean Air Mercury Rule, including any rules, regulations or other actions
of any Governmental Authority(ies) to comply with or implement such rule.

“Capacity Purchase” shall have the meaning set forth in Appendix A.

“Cash Security” shall mean cash security, free and clear of any adverse lien or
interest, pursuant to a pledge agreement in form and substance reasonably
acceptable to the Party(ies) to which such security is being provided.

“Change in Law” means the adoption, enactment, promulgation or issuance of, a
change in, or a new or changed interpretation by a Governmental Authority of,
any Law or any standards





or criteria contained in a permit, license or other approval of a Governmental
Authority after June 21, 2005.

“Change in Law Notice” shall have the meaning set forth in Section 9.1.2.

“Confidential Information” shall have the meaning set forth in Section 15.1.

“Continuation Period” shall have the meaning set forth in Section 9.5.2.

“Current Year” shall have the meaning set forth in Appendix C.

“Day” shall mean a calendar day; provided, however, for purposes of this
Agreement, a Day shall begin and end at the applicable Operating Time.

“Decreased Costs” means the amount of any reduction in Gulf Power’s costs and/or
expenses (fixed and variable)  that result from complying with or recognizing a
Change(s) in Law and which: (i) is associated with any of Gulf Power’s
generating and power supply resources; (ii) is associated with capacity and
energy provided under this Agreement; or (iii) is realized by Gulf Power in
performing its obligations under this Agreement; provided, however, with respect
to any Decreased Costs under the foregoing (i), any benefit or credit that FPUC
is entitled to receive as a result of such Decreased Costs shall be limited to a
proportionate share based on the amount of capacity provided under this
Agreement and FPUC’s actual load served under this Agreement. In no event shall
Decreased Costs be reflected in a separate Change in Law Component pursuant to
Section 9.1.3 if such Decreased Costs are also reflected in the Gulf Energy Rate
pursuant to the formula in Appendix C.  

“Defaulting Party” shall have the meaning set forth in Section 12.1.

“Delivered Energy” shall mean, for a given Hour, all energy (expressed in
megawatt-Hours (MWH)) delivered by Gulf Power to FPUC under this Agreement at
the Delivery Point(s), which energy shall be measured at the Meter Point(s) and
shall be increased for transmission and





other losses from the Delivery Point(s) to the Meter Point(s), where such
transmission losses on the Transmission System are to be determined pursuant to
the then-current OATT (or other arrangement governing transmission on the
Transmission System) applicable to transmission service on the Transmission
System, as amended from time to time.

“Delivery Point(s)” shall mean (as applicable): (i) the high voltage side of the
generator step-up transformer(s) at each of the generating units and plants from
which capacity and energy are provided under this Agreement, if such units
and/or plants are connected to the Transmission System; and/or or (ii) the
interface(s) between the Transmission System and the system(s) to which the
generating units and plants from which capacity and energy are provided under
this Agreement are connected, if such units and/or plants are not connected to
the Transmission System.

“Disallowance Order” shall have the meaning set forth in Section 9.5.1.

“Dispute Response” shall have the meaning set forth in Section 16.1.1.

“Disputing Party” shall have the meaning set forth in Section 16.1.1.

“Due Date” shall have the meaning set forth in Section 6.1.3.

“Effective Date” shall have the meaning set forth in the preamble of this
Agreement.

“Eligible Collateral” shall mean an Eligible Letter of Credit, an Eligible
Guaranty, or Cash Security.

“Eligible Guaranty” shall mean a continuing parent guaranty in form and
substance reasonably acceptable to the receiving Party issued by an entity who
has and maintains an Acceptable Rating.

“Eligible Letter of Credit” shall mean a letter of credit in form and substance
reasonably acceptable to the receiving Party issued by a major U.S. commercial
bank with assets of at least





$25 billion and a senior unsecured rating of at least A2 (or future equivalent)
by Moody’s or at least A (or future equivalent) by S&P.  

“Event of Default” shall have the meaning set forth in Section 12.1.

“Federal Power Act” means the Federal Power Act, 16 U.S.C.A. §§ 791a-828c, as
the same may hereafter be amended from time to time.

“FERC” shall mean the Federal Energy Regulatory Commission or any Governmental
Authority succeeding to the powers and functions thereof under the Federal Power
Act.

“Force Majeure Event” shall have the meaning set forth in Section 11.1.1.

“Forecasted Northwest Annual Peak Demand” shall mean the quantity determined
pursuant to Appendix A of this Agreement.

“FPSC” shall mean the Florida Public Service Commission, or any Governmental
Authority succeeding to the powers and functions thereof.

“FPSC Approval” shall have the meaning set forth in Section 9.4.1.

“FPUC Information” shall have the meaning set forth in Section 17.16.

“FPUC Liquidated Damages” shall have the meaning set forth in Section 12.3.3.

“FPUC Termination Date” shall have the meaning set forth in Section 12.3.2.

“FPUC” shall have the meaning set forth in the first paragraph of this
Agreement.

“Funds From Operations Interest Coverage Ratio” shall mean, with respect to a
Party, the sum of such Party’s Net Income from Continuing Operations plus
Depreciation and Amortization plus Deferred Income Taxes plus gross interest
expense incurred before subtracting capitalized interest and interest income
divided by such Party’s gross interest expense incurred before subtracting
capitalized interest and interest income.  All items included in the calculation





of the Funds From Operations Interest Coverage Ratio shall be prepared and
calculated in accordance with GAAP.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” means any federal, state, local, territorial or
municipal government and any department, commission, board, court, bureau,
agency, instrumentality, judicial or administrative body thereof.

“Growth Rate” shall have the meaning set forth in Appendix A.

“Guarantor” shall mean, with respect to a Party, an entity that guarantees such
Party’s obligations under this Agreement, including through an Eligible
Guaranty.

“Gulf Energy Rate” shall have the meaning set forth in Appendix C.

“Gulf Liquidated Damages” shall have the meaning set forth in Section 12.4.3.

“Gulf Power” shall have the meaning set forth in the preamble of this Agreement.

“Gulf Termination Date” shall have the meaning set forth in Section 12.4.2.

“Harmed Party” shall have the meaning set forth in Section 5.3.

“Hour” shall mean one (1) of the clock-hours of a Day.

“Hourly” shall have a meaning correlative to that of Hour.

“Impacted Party” shall have the meaning set forth in Section 9.3.1.

“Impasse Notice” shall have the meaning set forth in Section 16.1.2.

“Increased Costs” means the additional costs and expenses (fixed and variable)
 incurred by Gulf Power that result from complying with or recognizing a
Change(s) in Law and which: (i) are associated with any of Gulf Power’s
generating and power supply resources; (ii) are associated with capacity and
energy provided under this Agreement; or (iii) are incurred by Gulf





Power in performing its obligations under this Agreement; provided, however,
with respect to any Increased Costs under the foregoing (i), FPUC’s
responsibility for such costs shall be limited to a proportionate share based on
the amount of capacity provided under this Agreement and FPUC’s actual load
served under this Agreement.  Examples of Increased Costs shall include costs
and expenses resulting from:  (i) compliance with environmental Laws changing
existing emissions limits (e.g., NOx) or establishing limits for currently
uncontrolled substances (e.g., CO2 and mercury); (ii) the imposition of or
increases in taxes (such as taxes on power and gas sales) except for income
taxes; and (iii) compliance with health and safety Laws.  For purposes of
calculating the Increased Costs associated with capitalized additions or
modifications or other capital expenditures (determined in accordance with
GAAP), the Parties will at that time jointly establish an appropriate annual
fixed charge rate for application to the original capital cost (less
depreciation) of such additions, modifications, or other capital expenditures.
 Such fixed charge rate shall be consistent with the methodology and approach
used by the FPSC to determine the weighted average cost of capital (otherwise
known as the overall rate of return) for the purpose of establishing prices for
retail electricity service provided by Gulf Power.  This calculation will
represent the total cost associated with the identified addition, modifications,
or other capital expenditures including and recognizing the key factors such as
depreciation, useful life, carrying costs, and any other cost or expense item
directly related to capital investments.  Any costs and/or expenses not
otherwise reflected in a fixed charge rate calculation shall be treated as
Increased Costs as incurred; provided, however, that in no event shall Increased
Costs be reflected in a separate Change in Law Component pursuant to Section
9.1.3 if such Increased Costs are also reflected in the Gulf Energy Rate
pursuant to the formula in Appendix C.

“Incremental Benefit” shall have the meaning set forth in Section 5.3.





“Incremental Burden” shall have the meaning set forth in Section 5.3.

“Indemnified Party” shall have the meaning set forth in Section 10.1.4.

“Indemnifying Party” shall have the meaning set forth in Section 10.1.4.

“Interest Rate” shall mean the rate per annum equal to the lesser of: (i) the
highest interest rate allowed by Law; or (ii) (a) for the first 14 Days of a
given consecutive period of time during which interest shall accrue under this
Agreement at the Interest Rate, the prime rate as stated in the Wall Street
Journal on the date payment is due; and (b) for the remainder of such
consecutive period of time after such 14 Day period has expired, two percent
(2%) plus the prime rate as stated in the Wall Street Journal on the date
payment is due.

“Law” means any act; statute; law; requirement; ordinance; order; ruling or
rule; regulation; standards and/or criteria contained in any permit, license or
other approval; legislative or administrative action; or a decree, judgment or
order of any Governmental Authority imposed, whether in effect now or at any
time in the future.

“Meter Point(s)” shall mean the points of interconnection between the Northwest
Division System and the Transmission System.

“Month” shall mean a calendar month.

“Monthly” shall have a meaning correlative to that of Month.

“Monthly Capacity Payment” shall have the meaning set forth in Section 4.1.

“Monthly Capacity Rate” shall mean, for each Month during the Service Term, the
applicable rate per kilowatt Month ($/kW-Mo.) for the Year in which such Month
occurs, determined pursuant to the following table:









Year

Capacity Rate ($/kW-Mo.)

2008

            

2009

            

2010

            

2011

            

2012

            

2013

            

2014

            

2015

            

2016

            

2017

            




“Monthly Energy Payment” shall have the meaning set forth in Section 4.2.

“Moody’s” shall mean Moody’s Investors Service or its successor, provided that,
if  Moody’s ceases to exist or publish ratings, Moody’s shall mean a nationally
recognized rating agency mutually agreed upon by the Parties, which agreement
will not be unreasonably withheld or delayed.

“Negotiation Period” shall have the meaning set forth in Section 16.1.2.

“NERC” shall mean the North American Electric Reliability Council, including the
regional reliability organization(s) to which the Southern Operating Companies
belong, and any successor organization(s).

“Non-Defaulting Party” shall have the meaning set forth in Section 12.1.

“Northwest Annual Peak Demand” shall mean the amount of the Adjusted Hourly
Demand for the Northwest Division for the one Hour period during the Peak Season
in which the Northwest Division experiences the highest Adjusted Hourly Demand.

“Northwest Division” shall have the meaning set forth in the preamble of this
Agreement.





“Northwest Division System” shall mean the integrated transmission and/or
distribution system of the Northwest Division, as such system may be modified or
expanded from time-to-time, as well as any successor transmission and/or
distribution system(s).

“Northwest Hourly Demand” shall mean, for a given Hour, the sum of: (i) the
integrated Hourly energy requirements for the Northwest Division expressed in
kilowatt-Hours per Hour (kWH/H), as measured conjunctively at the Meter
Point(s), plus: (ii) transmission and other losses from the Delivery Point(s) to
the Meter Point(s) that would be associated with such demand (such transmission
losses on the Transmission System to be determined pursuant to the then-current
OATT (or other arrangement governing transmission on the Transmission System)
applicable to transmission service for the Transmission System, as amended from
time to time).

“Notice of Dispute” shall have the meaning set forth in Section 16.1.1.

“OATT” shall mean the Open Access Transmission Tariff governing transmission
service on the Transmission System, as such tariff is filed at FERC and as such
tariff may be revised or amended from time to time.

“Operating Time” shall mean the time standard used to dispatch, schedule and
control generation in the Southern Control Area (currently, central prevailing
time).

“Original Amount” shall have the meaning set forth in Section 9.3.1.

“Party-Appointed Arbitrators” shall have the meaning set forth in Section
16.2.1.

“Peak Season” shall mean the period of time comprising the Months of May through
September.

“Person” means any individual, corporation, limited liability corporation,
partnership, joint venture, trust, unincorporated organization, Governmental
Authority, municipal, city or other entity.





“Previous Season” shall have the meaning set forth in Appendix A.

“Previous Year” shall have the meaning set forth in Appendix C.

“Proposed Resolutions” shall have the meaning set forth in Section 16.3.

“Prudent Utility Practices” shall mean, at a particular time, any of the
practices, methods and acts engaged in or approved by a significant portion of
the electric utility industry prior to such time, or any of the practices,
methods and acts which, in the exercise of reasonable judgment in light of the
facts known at the time the decision was made, could have been expected to
accomplish the desired results at a reasonable cost consistent with good
business practices, reliability, safety and expedition.  Prudent Utility
Practices is not intended to be limited to the optimum practice, method or act
to the exclusion of all others, but rather to be a spectrum of possible
practices, methods or acts, having due regard for, among other things,
manufacturers’ warranties and the requirements of Governmental Authorities of
competent jurisdiction and the requirements of this Agreement.

“Required FPUC Collateral Amount” shall be equal to the aggregate Monthly
Capacity Payments as calculated in Appendix B hereto that are reasonably
expected to become due under this Agreement (as reasonably calculated by Gulf
Power (assuming no Event of Default has occurred or will occur hereunder and no
termination or modification of this Agreement will occur)) during the 12 Months
immediately following the date the Required FPUC Collateral Amount is determined
by Gulf Power from time to time; provided, however, before the commencement of
the Service Term, the Required FPUC Collateral Amount shall be the aggregate
Monthly Capacity Payments as calculated in Appendix B hereto that are reasonably
expected to become due under this Agreement (as reasonably calculated by Gulf
Power (assuming no Event of Default has occurred or will occur hereunder and no
termination or





modification of this Agreement will occur)) for the first 12 Months of the
Service Term;   provided, further, upon the expiration of the Service Term and
until all amounts under this Agreement that will be due to be paid by FPUC are
indefeasibly paid (including all true-up amounts after the expiration of the
Service Term under Appendix C), the Required FPUC Collateral Amount shall be
equal to the Monthly Capacity Payment for the final Month of the Service Term
(regardless of whether such capacity payment has been paid).

“Required Gulf Collateral Amount” shall be equal to the aggregate Monthly
Capacity Payments as calculated in Appendix B hereto that are reasonably
expected to become due under this Agreement (as reasonably calculated by Gulf
Power (assuming no Event of Default has occurred or will occur hereunder and no
termination or modification of this Agreement will occur)) during the 12 Months
immediately following the date the Required Gulf Collateral Amount is determined
by Gulf Power from time to time; provided, however, before the commencement of
the Service Term, the Required Gulf Collateral Amount shall be the aggregate
Monthly Capacity Payments as calculated in Appendix B hereto that are reasonably
expected to become due under this Agreement (as reasonably calculated by Gulf
Power (assuming no Event of Default has occurred or will occur hereunder and no
termination or modification of this Agreement will occur)) for the first 12
Months of the Service Term.

“Required Ratios” means a Funds From Operations Interest Coverage Ratio of at
least 2.0 and a Total Debt to Total Capital Ratio not to exceed .65, as tested
quarterly as of the end of each quarter averaged over the 6 consecutive quarters
then ending.

“Reserve Requirement” means fifteen percent (15%).

“RTO” shall have the meaning set forth in Section 5.3.





“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., or
its successor, provided that, if S&P ceases to exist or publish ratings, S&P
shall mean a nationally recognized rating agency mutually agreed upon by the
Parties, which agreement will not be unreasonably withheld or delayed.

“SCGen” shall have the meaning set forth in Section 17.16.

“SCS” shall have the meaning set forth in the preamble of this Agreement.

“SEC” shall have the meaning set forth in Section 15.2.3.

“Service Term” shall have the meaning set forth in Section 2.1.

“Southern Company” shall mean The Southern Company, a Delaware corporation.

“Southern Control Area” shall mean the electric service area encompassed by tie
lines, including, the pseudo tie lines (as defined in NERC’s “Terms Used in the
Policies”), between the Southern Operating Companies and other utilities.

“Southern Operating Companies” shall mean, collectively, the electric utility
operating company Affiliates of Southern Company engaged in common dispatch and
control of generating resources within the Southern Control Area, which, as of
the Effective Date, include Alabama Power Company, Georgia Power Company, Gulf
Power, Mississippi Power Company, and Southern Power Company.

“Tariff” shall mean Southern Operating Companies’ FERC Electric Tariff, Second
Revised Volume No. 4, Market-Based Rate Tariff, as superseded or amended from
time to time.

“Term” shall mean the period of time commencing on the Effective Date and ending
December 31, 2017 as set forth in Article 2.

“Third Arbitrator” shall have the meaning set forth in Section 16.2.1.





“Total Debt to Total Capital Ratio” shall mean, with respect to a Party, such
Party’s Long Term Debt plus Current Maturities plus Commercial Paper plus Other
Short Term Borrowings divided by such Party’s Long Term Debt plus Current
Maturities plus Commercial Paper plus Other Short Term Borrowings plus
Shareholder’s Equity (Including Preferred) plus Minority Interest.  All items
included in the calculation of the Total Debt to Total Capital Ratio shall be
prepared and calculated in accordance with GAAP.

“Transmission Force Majeure Event” means the occurrence of a circumstance where:
(i) a Force Majeure Event causes physical damage to transmission facilities;
(ii) FPUC has procured firm transmission service or network integration
transmission service under the OATT with respect to the energy to be supplied by
Gulf Power under this Agreement; and (iii) as a result of such physical damage
to transmission facilities, FPUC is unable to utilize such procured firm and/or
network integration transmission service to deliver such energy from the
Delivery Point(s) to the Meter Point(s).  Unless the circumstances in (i)
through (iii) above exist, a curtailment or interruption of transmission service
shall not constitute a Transmission Force Majeure Event.

“Transmission Risk” means the ramifications (performance, economic or otherwise)
resulting from the unavailability of transmission service, including inadequacy,
interruption or curtailment of transmission service.

“Transmission System” shall mean the integrated transmission systems of the
electric utility operating companies of Southern Company, as such systems may be
modified or expanded from time-to-time, as well as any successor transmission
system(s).

“Year” shall mean a calendar year.





1.2

Interpretation. In this Agreement, unless the context otherwise requires, the
singular shall include the plural and any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “hereof,”
“herein,” “hereto” and “hereunder” and words of similar import when used in this
Agreement shall, unless otherwise expressly specified, refer to this Agreement
as a whole and not to any particular provision of this Agreement.  Whenever the
terms “include” or “including” are used herein in connection with a listing of
items included within a prior reference, such listing shall be interpreted to be
illustrative only, and shall not be interpreted as a limitation on or exclusive
listing of the items included within the prior reference.  Any reference in this
Agreement to “Section,” “Article” or “Appendix” shall be references to this
Agreement unless otherwise stated, and all such Appendices shall be incorporated
in this Agreement by reference.  Unless specified otherwise, a reference to a
given agreement or instrument, and all schedules, exhibits, appendices and
attachments thereto, shall be a reference to that agreement or instrument as
modified, amended, supplemented and restated, and in effect from time to time
(subject to Section 17.19).

1.3

Construction.  Both Parties acknowledge that each was actively involved in the
negotiation and drafting of this Agreement and that no Law or rule of
construction shall be raised or used in which the provisions of this Agreement
shall be construed in favor of or against either Party because one is deemed to
be the author thereof.

ARTICLE 2

TERM OF THE AGREEMENT

2.1

Term.

This Agreement shall begin on the Effective Date and shall remain in effect for
a term ending at the end of the Day on December 31, 2017 (“Term”), unless this
Agreement is terminated earlier in accordance with its terms.  The Service Term
under this





Agreement shall commence at the beginning of the Day (Operating Time) on January
1, 2008 and shall continue until the expiration or termination of this Agreement
in accordance with its terms.

2.2

Survival.  All provisions of this Agreement that expressly or by implication
come into or continue in force and effect following the expiration or
termination of this Agreement shall remain in effect and be enforceable
following such expiration or termination.

ARTICLE 3

SALE OF ELECTRIC CAPACITY AND ENERGY

3.1

Sale and Supply of Capacity.  During the Service Term, subject to the terms of
this Agreement, Gulf Power shall supply and sell to FPUC, and FPUC shall receive
and purchase from Gulf Power, an amount of capacity equal to the Capacity
Purchase as determined in accordance with the methodology provided in Appendix
A.

3.2

Sale and Delivery of Energy.  During the Service Term, subject to the terms of
this Agreement, Gulf Power shall sell and deliver to FPUC, and FPUC shall
receive and purchase from Gulf Power, a supply of energy necessary to supply the
Northwest Hourly Demand.  Gulf Power shall deliver such energy to, and FPUC
shall receive such energy at, the Delivery Point(s).

3.3

Supply Sources for Energy.  FPUC acknowledges and agrees that Gulf Power, or its
agent(s), shall have the sole authority, which Gulf Power or its agent(s) may
exercise in their sole discretion, to manage, control, operate and maintain the
electricity resources used to supply energy to FPUC under this Agreement.  Gulf
Power may serve FPUC with energy from any resource(s) available to it.  Gulf
Power shall use the same method of dispatching resources to provide energy to
FPUC under this Agreement as it uses for all of its territorial customers and
shall make no adverse distinction against FPUC in designating resources to
provide energy to FPUC hereunder.  In addition, Gulf Power will assist FPUC in
identifying resources associated





with this Agreement as may be required in connection with FPUC’s obtaining
network integration transmission service under the OATT.    

3.4

Exclusive Supply.  FPUC shall not purchase electric energy or capacity to meet
the Northwest Division’s load requirements from any party other than Gulf Power
without the prior written consent of Gulf Power except to the extent that: (i)
Gulf Power fails to furnish energy or capacity to FPUC in accordance with the
terms of this Agreement; (ii) FPUC is required to purchase energy and/or
capacity from third party generating facilities directly connected to the
Northwest Division System pursuant to the Public Utility Regulatory Policies Act
of 1978 (including regulations issued thereunder); and/or (iii) another Law
requires FPUC to meet some portion of its load requirements by purchasing a
required amount of energy (MWh) and/or capacity (MW) from third party
generators.  Provided, however, in the event that (ii) or (iii) of the foregoing
sentence is applicable, FPUC shall provide Gulf Power with prompt notice of the
applicable requirement to purchase capacity and/or energy from third party
generating facilities.  If such notice is provided, the Parties shall promptly
commence good faith negotiations to agree upon feasible actions, if any, to be
taken by either or both Parties that would facilitate the means by which FPUC
can satisfy and/or comply with such requirement while simultaneously leaving
this Agreement in full force and effect as originally executed.  In the event
that the Parties cannot agree upon such actions, FPUC and Gulf Power shall
negotiate an appropriate amendment to this Agreement to reduce the amount of
capacity and/or energy (as applicable) purchased under this Agreement, but only
to the extent necessary for FPUC to comply with the specific requirement to
purchase capacity and/or energy from the applicable third parties; provided,
however, the recognition of such requirement in any such amendment and the
reduction of the amount of capacity and/or energy purchased shall not adversely
distinguish





against Gulf Power or this Agreement as compared to FPUC’s other power suppliers
and/or other power supply arrangements, unless such adverse distinction is
required by Prudent Utility Practices because of transmission considerations.
 Any such amendment shall, to the maximum extent practicable, allow each Party
to continue to recognize the economic bargain originally contemplated by this
Agreement as of the Effective Date.  In addition, any such amendment shall
define the use and control of any third party generating facilities, including
reliability provisions, such that Gulf Power can continue to meet its
obligations under Section 7.2.               

ARTICLE 4

PAYMENTS

4.1

Monthly Capacity Payment.  FPUC shall pay Gulf Power, or Gulf Power’s designated
agent, a Monthly Capacity Payment for each Month of the Service Term, as
calculated pursuant to the methodology in Appendix B.    

4.2

Monthly Energy Payment.  FPUC shall pay Gulf Power, or Gulf Power’s designated
agent, a Monthly Energy Payment for each Month of the Service Term, as
calculated pursuant to the methodology in Appendix D.

4.3

Other Payments.   In addition to the payments specified in this Article 4, each
of FPUC and Gulf Power shall pay all amounts for which it is responsible
pursuant to the other provisions of this Agreement.    

ARTICLE 5

TRANSMISSION

5.1

Transmission Arrangements.  

5.1.1

FPUC shall be responsible for all costs associated with and for making all
necessary transmission arrangements (including any required ancillary services)
for the





delivery of all Delivered Energy from and beyond the Delivery Point(s).  Such
transmission arrangements (including the procurement of ancillary services)
shall be made by FPUC pursuant to the provisions of the OATT.  Gulf Power shall
be responsible for all costs associated with and for making all necessary
transmission arrangements (including any required ancillary services) for the
delivery of all Delivered Energy prior to the Delivery Point(s).  In the event
that a Party is assessed costs that are the responsibility of the other Party
pursuant to this Section 5.1.1, the responsible Party shall promptly reimburse
the assessed Party for such costs actually incurred.     

5.1.2

Gulf Power shall, at no additional cost to Gulf Power, provide such
administrative assistance to FPUC as it may reasonably request consistent with
applicable Law in connection with FPUC’s application for network integration
transmission service under the OATT for Delivered Energy purchased hereunder;
provided, however, that FPUC acknowledges that it is solely responsible for
requesting and contracting for such service (including the negotiation of all
terms and conditions of the pertinent transmission agreements).

5.2

Transmission Risk.  Notwithstanding any other provision of this Agreement, any
and all Transmission Risk associated with energy to be scheduled and/or
delivered at and beyond the Delivery Point(s) in connection with this Agreement,
whether before or after the Meter Point(s), shall be expressly borne by FPUC. In
no event shall Gulf Power or any of Gulf Power’s Affiliates be responsible or
have any liability to FPUC whatsoever under this Agreement in connection with,
and in no event shall the Monthly Capacity Payment (subject to Section 11.1.3.2)
be reduced as a result of, the unavailability, inadequacy, interruption or
curtailment of transmission service (whether before or after the Meter Point(s))
for any energy to be delivered





hereunder.

5.3       Formation of RTO.  In the event that a Regional Transmission
Organization(s) or similar organization (“RTO”) is formed and the formation
and/or implementation of such RTO results in: (i) a quantifiable monetary
benefit for a Party with regard to its performance under this Agreement
(“Benefited Party”) that is greater than the monetary benefit to such Party
contemplated on the Effective Date (the amount by which such monetary benefit is
increased being referred to as the “Incremental Benefit”); and (ii) a
quantifiable monetary harm for the other Party with regard to its performance
under this Agreement (“Harmed Party”) that results in a monetary burden to such
Party that is greater than the monetary burden to such Party contemplated on the
Effective Date (the amount by which such monetary burden is increased being
referred to as the “Incremental Burden”), the Parties shall negotiate to reach
mutual agreement regarding an amendment(s) to this Agreement establishing a
method whereby the Benefited Party would share with the Harmed Party an amount
of the Incremental Benefit equal to the lesser of: (i) the Incremental Benefit;
or (ii) the Incremental Burden.  In no event shall such amendment(s) require the
Benefited Party to bear more of a monetary burden or receive less of a monetary
benefit than as originally contemplated in this Agreement for such Party on the
Effective Date.

ARTICLE 6

BILLING AND PAYMENT

6.1

Billing and Payment.

6.1.1

As promptly as practicable after the end of each Month during the Service Term,
but no later than the tenth (10th) Day of the following Month, Gulf Power or its
agent shall send FPUC an invoice stating the Monthly Capacity Payment, the
Monthly





Energy Payment and any other amounts for which FPUC is responsible under this
Agreement.

6.1.2

In addition to the payments set forth in Section 6.1.1, the Monthly invoice
shall include the following adjustments: (a) billing corrections, including
charges or credits, identified by either of the Parties subsequent to the last
Monthly invoice, which shall not be subject to interest; (b) any billing
corrections, including charges or credits, that the Parties have mutually agreed
upon or otherwise resolved in accordance with Section 6.2 subsequent to the last
Monthly invoice, which shall be subject to interest in accordance with Section
6.2; and (c) any overdue amounts, which shall be subject to interest in
accordance with Section 6.2.  Any corrections made by Gulf Power pursuant to
subpart (a) of the foregoing sentence to a charge set forth on a particular
Monthly invoice shall be made by Gulf Power no later than 365 Days after the
issuance of such invoice.  Notwithstanding the foregoing, the adjustments
contemplated by this Section 6.1.2 shall not include true-ups made pursuant to
the calculation of the Gulf Energy Rate under Appendix C.

6.1.3

Each Monthly payment shall be due and payable on or before the tenth (10th) Day
after FPUC’s receipt of each Monthly invoice or if such Day is not a Banking
Day, the next Banking Day (“Due Date”).  FPUC shall make payment to Gulf Power
or its designated agent in accordance with such invoices on or before the Due
Date in immediately available funds through wire transfer of funds or other
means acceptable to Gulf Power.  If FPUC does not make a payment on or before
the Due Date, then interest shall be added to the overdue payment, from the date
such overdue payment was due until





such overdue payment together with interest is paid, which interest shall be
compounded Monthly at the Interest Rate.

6.2

Billing Disputes and Final Accounting.

6.2.1

If, after receiving a Monthly invoice (or any other statement or bill), FPUC
reasonably questions or contests the amount or propriety of any payment or
amount claimed by Gulf Power to be due pursuant to this Agreement, FPUC shall
provide Gulf Power with written notice of such disputed invoice amount.
 Notwithstanding the notice of a disputed invoice amount, FPUC shall make
payments in full in accordance with such disputed invoice and adjustments with
interest shall subsequently be made, if appropriate, as set forth below.

6.2.2

FPUC shall have 12 Months after the receipt of any Monthly invoice (or any other
statement or bill) to question or contest the amount or propriety of any charge
or credit on such invoice or statement.  In the event that FPUC questions or
contests any such charge or credit, Gulf Power shall promptly review the
questioned charge or credit and shall notify FPUC of any error in the
determination of amounts reflected on such disputed invoice and the amount of
any adjusted payment that either Party is required to make as a result of such
re-determination.  The Party required to make such payment shall make payment to
the other Party in immediately available funds by the later of: (i) 10 Days
after receipt by FPUC of any such notice of re-determination from Gulf Power as
to the adjusted amount; or (ii) the Due Date for the next Monthly invoice.
 Payments made by a Party under this Section 6.2.2 shall include interest at the
Interest Rate from the date the original payment was due until the date such
payment together with interest at the Interest Rate is made.





6.3

Availability of Records.  Until the end of 12 Months after the receipt of any
Monthly invoice, each Party will make available to the other Party and each
Party may audit, such books and records of the other Party (or other relevant
information to which such Party has access) as are reasonably necessary for such
Party to calculate and determine the accuracy of amounts shown on such invoice
and thereby to verify the appropriateness of the invoiced amounts.  Upon written
request and reasonable notice, each Party will make available to the other Party
copies of or access to such books and records during normal business Hours, at
such requesting Party’s sole expense for purposes of conducting such an audit.
 In the event either Party determines that an invoice was not accurate or
appropriate, it shall notify the other Party in writing of the discrepancy and
of the necessary correction.  The Party receiving such notice shall make such
payments or take such other actions as are necessary to correct the discrepancy
by the later of: (i) 10 Days following receipt of such notice; or (ii) the Due
Date for the next Monthly invoice.

ARTICLE 7

CHARACTER OF SERVICE

7.1

Service Rendered.  This Agreement is intended as a service agreement pursuant to
the Tariff.  Gulf Power shall provide and FPUC shall pay for services under this
Agreement pursuant to the terms and conditions of the Tariff and of this
Agreement.  To the extent the terms and conditions of the Tariff are
inconsistent with those set forth in this Agreement, the provisions of this
Agreement shall control.

7.2

Constancy of Supply.

7.2.1

Gulf Power shall supply energy to meet the load requirements of the Northwest
Division in a manner that is as firm as, and otherwise comparable with, the





manner in which the Southern Operating Companies meet their firm retail native
load requirements, without any adverse distinction; provided, however,
notwithstanding any other provision of this Agreement, Gulf Power does not
guarantee or warrant that Gulf Power will supply a constant or uninterrupted
supply of energy under this Agreement; provided, further, that Gulf Power shall
use commercially reasonable best efforts, consistent with Prudent Utility
Practices and the provisions of this Agreement, to provide the services
contemplated herein in an uninterrupted fashion.

7.2.2

Subject to Section 7.2.1, to the extent practicable and consistent with Prudent
Utility Practices, Gulf Power shall raise or lower the output of the generating
resources used to provide energy hereunder as necessary to follow the
moment-by-moment changes in the sum of the total load requirements of the
Northwest Division.  Gulf Power shall also provide FPUC with on-line and
quick-start generation reserves consistent with the amount of capacity purchased
under this Agreement.

7.2.3

Notwithstanding any other provision of this Agreement, in the event that  Gulf
Power, or one of its respective agents, determines in its sole discretion that
it is necessary or appropriate for Gulf Power to shed, interrupt, or curtail
firm territorial requirements load (including for reason that adequate resources
are not available), and Gulf Power does shed, interrupt or curtail such loads,
then FPUC’s similar firm loads or interruptible/curtailable loads at the
Northwest Division shall share in such interruption, curtailment or load
shedding on a load-ratio basis and without adverse distinction.  FPUC may
restore service to such shed, interrupted or curtailed loads consistent with the
restoration of service to Gulf Power’s similar firm or interruptible/curtailable
loads. For actions taken pursuant to this Section 7.2.3, neither Gulf Power, nor
its Affiliates shall be





in breach of this Agreement by reason of, and shall have no liability whatsoever
to FPUC for, any failure to make capacity available hereunder, or for any
failure to deliver or any interruption in the delivery of energy hereunder or
for any deficiency in the quality of service hereunder.  

7.3

Character of Transactions.  The sale of capacity by Gulf Power under this
Agreement shall not constitute either: (i) a sale, lease, transfer or conveyance
of an ownership interest or contractual right in or to any specific generation
facility or resources; or (ii) a dedication of ownership or an entitlement to
the capacity or output of any specific generation facility or resource.  

ARTICLE 8

METERING

8.1  

Metering.  

8.1.1 The amount of energy transferred under this Agreement shall be determined
by meters selected by Gulf Power or other methods as Gulf Power and FPUC jointly
deem necessary.  FPUC shall be responsible for and shall pay, under this
Agreement, all costs of purchasing, installing, owning, reading, testing,
inspecting, operating and maintaining the meters used in connection with service
to FPUC under this Agreement (including meters owned by Gulf Power) to the
extent that such costs are not otherwise assigned to or payable by another party
under FPUC’s network operating agreement under the OATT.  Such costs shall be
paid by FPUC in addition to the Monthly Capacity Payment and the Monthly Energy
Payment.  The Parties shall cause meters to be read Monthly at times mutually
agreed upon.  Metering records shall be available at all times to authorized
agents and employees of the Parties for the purposes of this Agreement.





8.1.2

Each meter used in determining the demand for or amount of electric energy
supplied hereunder will be tested, calibrated, repaired and corrected at the
times and in a manner consistent with the provisions of FPUC’s network operating
agreement under the OATT governing the meters that measure the delivery of
energy to the Northwest Division load.  

8.1.3

The results of all such tests and calibrations shall be open to examination by
FPUC and a report of every test shall be furnished to FPUC as soon as reasonably
practical.  Any meters tested and found to be not more than 2% above or below
normal shall be considered, solely for purposes of this Agreement, to be correct
and accurate insofar as correction of billing is concerned.  If as a result of
any test, any meter is found to register in excess of 2% either above or below
normal, then, solely for purposes of this Agreement, the readings of such meter
previously taken for billing purposes shall be corrected according to the
percentage of inaccuracy so found, but no such correction shall extend beyond 90
days previous to the day on which the inaccuracy is discovered by such test.

8.1.4

For any period that a meter is found to have failed to register, then solely for
purposes of this Agreement, it shall be assumed that the demand established, or
electric energy delivered, as the case may be, during said period is the same as
that for a period of like operation to be agreed upon by Gulf Power and FPUC
during which such meter was in service and operating.

8.1.5

The provisions of this Article 8 shall apply only with respect to metering under
this Agreement and shall have no application with respect to FPUC’s network
operating agreement under the OATT.





ARTICLE 9

CHANGE IN LAW; ENVIRONMENTAL PROVISIONS; REGULATORY

9.1

Change in Law.  

9.1.1

Notwithstanding any other provision of this Agreement, but subject to Sections
9.1.2, 9.1.3 and 9.1.4 (including provision of the applicable Change in Law
Notice): (i) FPUC shall pay Increased Costs (on an After-Tax Basis) through the
Change in Law Component each Month pursuant to Section 9.1.3; and (ii) FPUC
shall receive the benefit of Decreased Costs through the Change in Law Component
each Month pursuant to Section 9.1.3.

9.1.2

At any time, Gulf Power may notify FPUC, or FPUC may notify Gulf Power, that a
Change in Law will result or has resulted in: (i) Increased Costs that are
FPUC’s responsibility under this Agreement; or (ii) Decreased Costs for which
FPUC is entitled to receive a credit under this Agreement (“Change in Law
Notice”).  The Change in Law Notice shall include: (x) the applicable Change in
Law that has caused or will cause the Increased Costs or Decreased Costs; and
(y) as applicable, the resulting Increased Costs that are FPUC’s responsibility
hereunder or the resulting Decreased Costs for which FPUC is entitled to receive
a credit (or a projection of such costs if actual costs cannot reasonably be
known).  Such notice shall also include reasonable documentation of the
applicable Change in Law and resulting Increased Costs or Decreased Costs.
 Within 90 Days after a Party receives a Change in Law Notice applicable to it,
such Party shall: (a) make a good faith determination of whether the Increased
Costs or Decreased Costs (as applicable) result from a Change in Law as
specified in this Agreement; (b) make a good faith determination of whether the
Increased





Costs or Decreased Costs (as applicable) are determined in accordance with this
Agreement; and (c) send the Party providing the Change in Law Notice written
notice of its determination.  In the event that a Party receiving a Change in
Law Notice applicable to it does not send written notice of its determination
within such time period, such Party shall be deemed to have concurred that the
specified Increased Costs or Decreased Costs result from a Change in Law.  If
such Party does not concur, the Parties shall commence discussions in an effort
to address and resolve the basis for the disagreement.  If the Parties are
unable to resolve their disagreement within 120 Days after the Change in Law
Notice was received, the Parties shall submit the issue to binding arbitration
under the procedures set forth in Article 16.  

9.1.3

  If a Party has provided a Change in Law Notice, Gulf Power shall initiate a
Change in Law Component (or modify an existing Change in Law Component) as a
separate and distinctly observable component of the Monthly invoices sent to
FPUC hereunder that shall reflect Increased Costs that are FPUC’s responsibility
or Decreased Costs for which FPUC is entitled to a credit (whether such costs
are for future or prior periods); provided, however, if there is a disagreement
with respect to whether a Change in Law has occurred or the amount of Increased
Costs or Decreased Costs, the Change in Law Component shall reflect the position
of Gulf Power with respect to Increased Costs and the position of FPUC with
respect to Decreased Costs and then be resolved under the provisions of Article
16, Dispute Resolution, of this Agreement; provided, further, that to the extent
any disagreement with regard to Increased Costs or Decreased Costs is resolved
in a Party’s favor, then a payment shall be made to the applicable Party(ies) if
required in order to refund or pay any overcharges or undercharges with
appropriate interest, where





the amount of interest is to be calculated in accordance with the Interest Rate.
 As applicable, FPUC shall pay or receive a credit for the amount of the Change
in Law Component, as adjusted from time to time, with each Monthly invoice.  In
the event that the Change in Law Component is based on an estimate of Increased
Costs or Decreased Costs, there shall be included a true-up amount in a
subsequent Monthly invoice (either a credit or an additional charge, as
appropriate) to reflect actual Increased Costs or Decreased Costs once they are
known. Any portion of a Change in Law Component that is for the recovery of
Increased Costs or Decreased Costs incurred in prior periods shall include
interest on such amounts at the Interest Rate.

9.1.4

Notwithstanding anything to the contrary in this Section 9.1 above, to the
extent that Gulf Power includes Increased Costs and/or Decreased Costs in the
calculation of the Gulf Energy Rate, (i) Sections 9.1.1, 9.1.2 and 9.1.3 shall
not apply with respect to such costs or the Change(s) in Law associated with
such costs, and (ii) FPUC shall pay or receive the benefit of (as applicable)
such increases or decreases in costs through the Gulf Energy Rate and the
Monthly Energy Payment as calculated by Gulf Power.      

9.2

Clean Air Interstate Rule and Clean Air Mercury Rule.  The Parties acknowledge
that CAIR and/or CAMR impose obligations that will increase Gulf Power’s costs
of providing capacity and energy under this Agreement.  Therefore, FPUC agrees
to reimburse Gulf Power for an appropriate pro rata share (i.e., a proportionate
share based on the amount of capacity provided under this Agreement and FPUC’s
actual load served under this Agreement) of all costs and expenses incurred by
Gulf Power that result from complying with or recognizing CAIR and CAMR with
respect to Gulf Power’s generating and other power supply resources, including
costs and expenses associated with obtaining emissions allowances, variable and
fixed operation





and maintenance costs, and costs and expenses associated with making capital
additions to or installing environmental controls at such resources.  Except to
the extent that Gulf Power includes FPUC’s pro rata share of such costs and
expenses in the Gulf Energy Rate, such pro rata share of such costs and expenses
shall be calculated in the same manner as Increased Costs and shall be invoiced
by Gulf Power and paid by FPUC through the Change in Law Component.  In
addition, Gulf Power shall provide FPUC an appropriate pro rata share of the
benefit of all allowances (if any) allocated by any Governmental Agency under
CAIR and CAMR to Gulf Power’s generating resources, and allowances purchased by
Gulf Power and its agent(s) for Gulf Power’s generating resources to comply with
CAIR and CAMR, provided that FPUC shall not receive such benefit after the
expiration of the Service Term.

9.3

Federal Energy Regulatory Commission.

9.3.1

The Parties anticipate that this Agreement is not required to be filed and
accepted by FERC because it is a market-based contract.  Therefore, this
Agreement shall not be contingent on FERC acceptance.  Having freely negotiated
and agreed upon the economic bargain among them as set forth hereunder, the
Parties waive all rights under Sections 205 and 206 of the Federal Power Act to
effect a change in the Agreement.  Moreover, it is the Parties’ mutual intent
that FERC be precluded, to the fullest extent permitted by law, from altering
this Agreement in any way.  Notwithstanding the foregoing, if at any time FERC
takes some action that adversely alters an amount(s) to be paid to a Party under
this Agreement (the Party adversely affected by such action altering an
amount(s) to be paid being referred to as the “Impacted Party”) as contemplated
on the Effective Date (such amount(s) as contemplated on the Effective Date
being referred to as the “Original Amount”), Impacted Party shall be deemed to
have retained rights under





Section 205 and/or Section 206 (as applicable) to file for changes in the
Agreement, but only to the extent required to modify this Agreement to more
closely or entirely reflect the Original Amount.  Moreover, in the event that
FERC takes some action that adversely alters the Original Amount, Impacted Party
may take any or all of the actions set forth under Section 9.3.1.1 and 9.3.1.2
in its sole and absolute discretion.

9.3.1.1

Impacted Party may exercise its Section 205 or Section 206 rights (as
applicable) provided under Section 9.3.1 if at any time it reasonably determines
in its sole discretion that it may be able to have this Agreement modified so
that it more closely or entirely reflects the Original Amount.  Before
exercising such rights, Impacted Party shall negotiate with the other Party in
an effort to reach mutual agreement regarding amendments to this Agreement so
that it will more closely or entirely reflect the Original Amount.  Impacted
Party shall file any resulting amendments for acceptance by FERC (if required by
FERC), and the other Party shall not oppose such filing(s).  If the Parties are
unable to agree upon such amendment(s), Impacted Party shall be entitled to make
unilateral filing(s) at FERC under Section 205 or 206 (as applicable) to seek
modification of this Agreement in order to more closely or entirely reflect the
Original Amount.  In this latter event, the other Party shall not oppose
Impacted Party’s right to restore the Original Amount (provided that the other
Party shall retain the right to challenge the amount of and/or the methodology
for calculating the Original Amount and/or the means by which the filing Party
proposes to restore the Original Amount).  Any amendment(s) or filing(s)
contemplated hereunder shall restore the Original Amount (or any allowed portion
thereof) for the remainder of the Term and shall provide reimbursement to
Impacted Party for any amounts that it overpaid or was underpaid (relative to
the Original Amount) in





prior periods (with interest) as a result of the alteration of the Original
Amount.  Such amendment(s) or filing(s) by Impacted Party shall not require the
other Party to bear more of an economic burden than originally contemplated in
this Agreement on the Effective Date.  Nothing in this Agreement is intended to
or shall restrict the number of times that Impacted Party may exercise the
above-described Section 205 and/or Section 206 rights during the Term or within
any specific time frame.

9.3.1.2  If FERC takes some action that adversely alters the Original Amount and
Impacted Party is Gulf Power, then Gulf Power shall be entitled to provide
notice to FPUC that it is terminating this Agreement on a date that is no
earlier than 365 Days after such notice is provided.  If: (i) FERC takes some
action that adversely alters the Original Amount and Impacted Party is FPUC;
(ii) FPUC has actively made reasonable efforts through negotiations with Gulf
Power and has supported filings made at FERC by either Party to modify this
Agreement so that it reflects the Original Amount; and (iii) FERC does not allow
this Agreement to reflect the Original Amount within 120 Days after the first of
such filings, then FPUC shall be entitled to provide notice to Gulf Power that
it is terminating this Agreement on a date that is no earlier than 245 Days
after such notice is provided.  If Impacted Party provides a notice to terminate
the Agreement under this Section, this Agreement shall terminate on the date
specified in the applicable notice. Upon any such termination, no Party shall
have any further liability or obligation under this Agreement to any other
Party, except for any liabilities and obligations accruing prior to such
termination.  





9.4

Initial Approval of the Florida Public Service Commission.  

9.4.1

No later than 45 Days after the Effective Date, FPUC shall make a filing with
the FPSC seeking approval by the FPSC for FPUC to recover from its Northwest
Division customers all payments required to be made to Gulf Power under this
Agreement without material modification or condition with respect to such
Agreement (“FPSC Approval”).  After making such filing, FPUC shall utilize
diligent efforts to obtain the FPSC Approval by no later than July 1, 2007
(“Approval Deadline”).  FPUC shall promptly notify Gulf Power when it receives a
ruling from the FPSC regarding the requested FPSC Approval.  FPUC shall keep
Gulf Power reasonably informed as to the progress of its efforts to obtain the
FPSC Approval.

9.4.2

If the FPSC Approval is not received by the Approval Deadline or if the FPSC
issues an order denying FPUC’s request for the FPSC Approval (“FPSC Denial”)
prior to the Approval Deadline, FPUC shall be entitled to provide notice to Gulf
Power that it desires to immediately terminate this Agreement, provided that
such notice must be provided within 10 Days after the first to occur of the
Approval Deadline or the date of the FPSC Denial.  If FPUC does not provide such
notice within such time period, then this Agreement shall continue in full force
and effect for the remainder of the Term.  If FPUC provides such notice within
such time period, then this Agreement shall immediately terminate and no Party
shall have any further obligation or liability to the other Party under this
Agreement.

9.5

Subsequent Action of the Florida Public Service Commission.  

9.5.1

After the Approval Deadline, if the FPSC issues an order with respect to this
Agreement that prohibits FPUC from recovering from its Northwest Division





customers a material portion of the payments required to be made to Gulf Power
under this Agreement, including payments resulting from Increased Costs (each
such order being referred to as a “Disallowance Order”), then FPUC shall be
entitled to provide notice to Gulf Power that it desires to terminate this
Agreement, provided that such notice must be provided to Gulf Power within 60
Days after the issuance of the Disallowance Order.  If FPUC does not provide
such notice within such time period, then FPUC shall be deemed to have waived
its right to provide such notice with respect to the Disallowance Order giving
rise to such right.  If FPUC provides such notice within such time period, then
Gulf Power shall respond to FPUC within 60 Days after receiving such notice that
Gulf Power either: (i) accepts such termination; or (ii) does not accept such
termination.  

9.5.2

Notwithstanding the issuance of a Disallowance Order, this Agreement shall
continue in full force and effect as originally executed on the Effective Date
(including all payment provisions) for the next 365 Days of the Service Term
after such Disallowance Order (“Continuation Period”).  If Gulf Power elects to
accept termination in its notice under Section 9.5.1 with respect to a
Disallowance Order, upon the expiration of the Continuation Period, this
Agreement shall immediately terminate and neither Party shall have any further
liability or obligation to the other hereunder (except for liabilities and
obligations accruing prior to termination).  If Gulf Power elects to not accept
termination in its notice under Section 9.5.1 with respect to a Disallowance
Order, effective upon the expiration of the Continuation Period, this Agreement
shall be deemed amended (but only until such time that the FPSC allows FPUC to
recover the previously disallowed amount) such that with respect to capacity and
energy provided under this





Agreement after the Continuation Period, FPUC will only be required to pay those
amounts which such Disallowance Order allows FPUC to recover from its Northwest
Division customers.

ARTICLE 10

INDEMNIFICATION; TITLE; COSTS AND EXPENSES

10.1

Indemnification.  The following provisions shall apply with respect to energy
deemed delivered hereunder to FPUC:

10.1.1

Gulf Power shall defend, indemnify and save FPUC and its respective officers,
directors, agents, employees and Affiliates harmless, on an After-Tax Basis,
from and against any and all claims, liabilities, actions, demands, judgments,
losses, costs, expenses (including reasonable attorney's fees) arising out of,
resulting from, or in any way connected with the generation, transmission, or
delivery of such energy and associated capacity prior to the Delivery Point(s)
(whether or not the same is caused or arises out of joint, concurrent or
contributory negligence of FPUC), except to the extent the same is caused by
willful misconduct of an officer, director, subcontractor, agent or employee of
FPUC.

10.1.2

FPUC shall defend, indemnify and save Gulf Power, its officers, directors,
agents, employees and Affiliates harmless, on an After-Tax Basis, from and
against any and all claims, liabilities, actions, demands, judgments, losses,
costs, expenses (including reasonable attorney's fees) arising out of, resulting
from, or in any way connected with the generation, transmission, or use of such
energy and associated capacity at and after the Delivery Point(s) (whether or
not the same is caused or arises out of joint, concurrent or contributory
negligence of Gulf Power), except, in each case, to the





extent the same is caused by willful misconduct of an officer, director,
subcontractor, agent or employee of Gulf Power (as applicable).

10.1.3  The rights, obligations and protections afforded by this Section 10.1
shall survive the termination, expiration or cancellation of this Agreement, and
shall apply to the fullest extent permitted by law.  

10.1.4

A Party that becomes entitled to indemnification under this Agreement
(“Indemnified Party”) shall promptly notify the Party required to indemnify such
Indemnified Party (“Indemnifying Party”) of any claim or proceeding in respect
of which it is to be indemnified.  Such notice shall be given as soon as
reasonably practicable after the Indemnified Party becomes aware of such claim
or proceeding.  Failure to give such notice shall not excuse an indemnification
obligation except to the extent failure to provide notice adversely affects the
Indemnifying Party’s interests.  The Indemnifying Party shall assume the defense
thereof with counsel designated by the Indemnifying Party; provided, however,
that if the defendants in any such action include both the Indemnified Party and
the Indemnifying Party and the Indemnified Party reasonably concludes that there
may be legal defenses available to it that are different from or additional to,
or inconsistent with, those available to the Indemnifying Party, the Indemnified
Party shall have the right to select and be represented by separate counsel.
 The Indemnified Party shall be responsible for the expenses associated with
such separate counsel, unless a liability insurer will pay the expenses of such
separate counsel.  If the Indemnifying Party fails to assume the defense of a
claim, the indemnification of which is required under this Agreement, the
Indemnified Party may, at the expense of the Indemnifying Party, contest,
settle, or pay such claim; provided, however, that settlement





or full payment of any such claim may be made only with the Indemnifying Party’s
consent or, absent such consent, written opinion of the Indemnified Party’s
counsel that such claim is meritorious or warrants settlement.

10.2  Fees, Charges and Taxes.  Except as otherwise provided hereunder, all
fees, charges and taxes associated with energy delivered hereunder at and after
the Delivery Point(s) shall be the sole responsibility of FPUC.  Except as
otherwise provided hereunder (e.g., those provisions that require FPUC to
reimburse Gulf Power for certain fees, charges and taxes, such as Increased
Costs), all fees, charges and taxes associated with such energy prior to the
Delivery Point(s) shall be the sole responsibility of Gulf Power.    

10.3  Title.  Title to energy delivered hereunder shall pass from Gulf Power to
FPUC at the Delivery Point(s), and FPUC shall be deemed to be in exclusive
possession and control of such energy at and after such point(s).    

ARTICLE 11

FORCE MAJEURE

11.1

Force Majeure Event.




11.1.1

For the purposes of this Agreement, a “Force Majeure Event” as to a Party means
any occurrence, nonoccurrence or set of circumstances, whether or not
foreseeable, that is beyond the reasonable control of such Party and is not
caused by such Party’s negligence or lack of due diligence, including any
strike, stoppage in labor, failure of contractors or suppliers of materials or
services, flood, ice, earthquake, storm or eruption; fire; explosion; invasion,
riot, war, commotion or insurrection; sabotage, terrorism or vandalism; military
or usurped power; or act of God or of a public enemy.  The term Force Majeure
Event shall not include: (i) a change or circumstance in market





conditions that affects the value of this Agreement for either Party; (ii)
difficulty or inability to make payments for any reason; (iii) FPUC’s inability
to use or a lack of need for the capacity and energy purchased hereunder except
to the extent such lack of need arises as a result of one or more Transmission
Force Majeure Events; or (iv) FPUC’s inability, to any extent, to recover in its
customer rates the amounts to be paid under this Agreement for any reason,
including due to action or inaction of any Governmental Authority.

11.1.2

Subject to Sections 11.1.3, 11.2 and 11.3 below, either Party shall be excused
from performance (other than payment obligations) and shall not be construed to
be in breach or default in respect of any obligation hereunder for so long as
the affected Party is rendered unable to perform such obligation due to a Force
Majeure Event.

11.1.3

Subject to the limits set forth in Sections 11.1.3.1 and 11.1.3.2, during the
suspension of performance due to or resulting from a Force Majeure Event, FPUC
shall not be relieved from the obligation to make and be responsible for Monthly
Capacity Payments and Monthly Energy Payments.

11.1.3.1

In the event that Gulf Power suspends performance under this Agreement for a
period greater than 90 consecutive Days due to a Force Majeure Event directly
affecting Gulf Power’s generation resources prior to the Delivery Point(s), the
Monthly Capacity Payment(s) applicable to capacity provided after such 90 Day
period shall be reduced on a pro rata basis to reflect the amount of energy Gulf
Power does not provide after such 90 Day period as a result of such event.

11.1.3.2

In the event that a Transmission Force Majeure Event occurs for a period greater
than 90 consecutive Days, the Monthly Capacity Payment(s)





applicable to capacity provided after such 90 Day period shall be reduced on a
pro rata basis to reflect the amount of energy that FPUC is unable to receive
after such 90 Day period as a result of such event.          

11.2

Notice and Remedy of Force Majeure Events.  Following the occurrence of a Force
Majeure Event, the affected Party shall:

11.2.1

give the other Party notice thereof, followed by written notice if the first
notice is not written, as promptly as practicable after such Party becomes aware
of such Force Majeure Event, describing the particulars of such Force Majeure
Event;

11.2.2

use its reasonable best efforts consistent with Prudent Utility Practice to
remedy its inability to perform as soon as practicable; provided, however, that
this Section shall not require the settlement of any strike, walkout, lockout or
other labor dispute on terms which in the sole judgment of the Party involved in
the dispute, are contrary to its interest; provided further, that the settlement
of strikes, lockouts or other labor disputes shall be entirely within the
discretion of the Party having the difficulty; and

11.2.3

provide the other Party with written notice when it is able to resume
performance of its obligations under this Agreement.

11.3

Suspension of Performance.  The suspension of performance due to a Force Majeure
Event shall be of no greater scope and of no longer duration than is required by
such Force Majeure Event.  No Force Majeure Event shall extend this Agreement
beyond its stated Term.





ARTICLE 12

EVENTS OF DEFAULT AND TERMINATION

12.1

Events of Default.  “Event of Default” shall mean the occurrence of any of the
following events with respect to a Party (the “Defaulting Party,” and the Party
not in default being a “Non-Defaulting Party”):

12.1.1 the failure by the Defaulting Party to make, when due, payment of any
amount required under this Agreement if such failure is not remedied within 5
Banking Days after written notice of such failure is given to the Defaulting
Party by the Non-Defaulting Party;

12.1.2 any representation or warranty of the Defaulting Party pursuant to this
Agreement shall prove to have been false or misleading in any material respect
when made or deemed made and have been known by the Defaulting Party to have
been so at the time made or deemed made unless (a) the fact, circumstances or
condition that is the subject of such representation or warranty is made true
within 30 Days after notice thereof has been given to the Defaulting Party and
(b) such cure removes any adverse effect on the Non-Defaulting Party of such
fact, circumstance or condition being otherwise than as first represented;

12.1.3 the Defaulting Party or its Guarantor:

(a)

makes a general assignment or arrangement for the benefit of its creditors;

(b)

(i) files a petition or otherwise commences, authorizes, or acquiesces in the
commencement of a proceeding or case under any bankruptcy or similar law for the
protection of creditors or (ii) has such petition filed or





proceeding commenced against it and, in the case of a petition filed or
proceeding commenced against it, such petition or proceeding results in a
judgment of insolvency or bankruptcy or the entry of any order for relief or the
making of an order for the winding-up or liquidation of such entity, or is not
dismissed, discharged, stayed or restrained within 5 Banking Days of the filing
or commencement thereof;

(c)

otherwise becomes bankrupt or insolvent;

(d)

fails or is unable or admits in writing its inability generally to pay its debts
as they become due;

(e)

is dissolved (other than pursuant to a consolidation, acquisition, amalgamation
or merger);

(f)

has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, acquisition, amalgamation or merger);

(g)

seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for all or substantially all of its assets;

(h)

has a secured party take possession of all or substantially all of its assets,
or has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all of its assets
and subject secured party maintains possession, or any such process is not
dismissed, discharged, stayed or restrained, in each case within 30 Days
thereafter;





(i)

causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in Section 12.1.3 clauses (a) through (h) (inclusive);

(j)

takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts; or

(k)

merges with any other party and the surviving entity does not assume the
Defaulting Party’s or its Guarantor’s obligations with respect to this
Agreement;

12.1.4 the material failure by the Defaulting Party to perform or observe any
material obligation or covenant set forth in this Agreement (other than
obligations which are otherwise specifically covered in this Section 12.1 as a
separate Event of Default), and such failure is not cured within 60 Days after
written notice of such default is given to the Defaulting Party;

12.1.5 the Defaulting Party or its Guarantor defaults on obligations under one
or more agreements or instruments in respect of debt and such default continues
after the applicable grace period, if any, specified in such agreement or
instrument if the principal amount of such obligations equal or exceed ten
million dollars ($10,000,000.00), and such default results in such debt
becoming, or becoming capable at such time of being declared, due and payable
prior to its stated maturity, whether or not such debt is in fact declared due
and payable;

12.1.6

the failure by a Party to maintain the Eligible Collateral as required under
Article 13, unless such failure is cured within 3 Banking Days after such Party
receives notice of such failure.





12.2

Notification of Default.  In the event a Party becomes aware of any event or
circumstance that constitutes an Event of Default, such Party shall promptly
notify the other Party.

12.3

Event of Default by Gulf Power.

12.3.1  Upon and after the occurrence of an Event of Default by Gulf Power, so
long as such Event of Default is continuing, FPUC shall be entitled to suspend
the performance of its obligations to Gulf Power under this Agreement, except
for the obligations to pay for energy and capacity provided by Gulf Power prior
to termination of this Agreement.  In addition to such suspension, if an Event
of Default by Gulf Power has occurred and is continuing, FPUC shall have the
right by notice to Gulf Power to take one or more of the following actions in
its sole discretion: (i) terminate this Agreement; (ii) pursue an action for
equitable relief by recourse to a court of competent jurisdiction, but only to
the extent necessary to effect a cure of such Event of Default; or (iii) if the
Event of Default is for the failure to pay an amount of money pursuant to this
Agreement, pursue an action for damages equal to (but no greater than) the
amount of money not paid pursuant to the procedure set forth in Article 16.
 Provided, however, notwithstanding anything to the contrary in this Agreement,
FPUC shall not be entitled to take or maintain more than one of the actions in
(i) through (iii) of the foregoing sentence at the same time with respect to the
same Event of Default, and in no event shall FPUC be entitled to receive both
FPUC Liquidated Damages and a remedy under (ii) or (iii) of the foregoing
sentence as a result of the same Event of Default.  

12.3.2  If FPUC elects option (i) in a notice under Section 12.3.1, FPUC shall
designate a Banking Day in such notice that is no more than 120 Days from the
date of





such notice (such designated date being referred to as the “FPUC Termination
Date”).  On the FPUC Termination Date, (i) Gulf Power shall pay to FPUC the FPUC
Liquidated Damages; and (ii) this Agreement shall terminate and no Party shall
have any further liability or obligation to the other Party under this
Agreement, except for any obligations and liabilities occurring prior to
termination and Gulf Power’s obligation to pay the amounts under this Section
12.3.  

12.3.3

As used herein, “FPUC Liquidated Damages” means the aggregate sum of what the
Monthly Capacity Payments would have been under this Agreement (assuming no
Event of Default had occurred and no termination or modification of this
Agreement), as reasonably determined by FPUC, for the lesser of: (i) (A) if the
FPUC Termination Date occurs after the commencement of the Service Term, the 24
Months following the Month in which the FPUC Termination Date occurs, or (B) if
the FPUC Termination Date occurs prior to the Service Term, the first 24 Months
of the Service Term; or (ii) the Months remaining in the Service Term.

12.4

Event of Default by FPUC.

12.4.1  Upon and after the occurrence of an Event of Default by FPUC, so long as
such Event of Default is continuing, Gulf Power shall be entitled to suspend the
performance of its obligations to FPUC under this Agreement; provided, however,
that Gulf Power shall provide FPUC with at least 5 Days prior written notice
before suspending the provision of capacity and energy due to an Event of
Default, which notice may be provided with (and such 5 Day notice period may run
concurrent with the notice period in) any notice provided under Sections 12.1.1,
12.1.2, 12.1.4 or 12.1.6.  In addition to such suspension, if an Event of
Default by FPUC has occurred and is continuing, Gulf





Power shall have the right by notice to FPUC to take one or more of the
following actions in its sole discretion: (i) terminate this Agreement; (ii)
pursue an action for equitable relief by recourse to a court of competent
jurisdiction, but only to the extent necessary to effect a cure of such Event of
Default; or (iii) if the Event of Default is for the failure to pay an amount of
money pursuant to this Agreement, pursue an action for damages equal to (but no
greater than) the amount of money not paid pursuant to the procedure set forth
in Article 16.  Provided, however, notwithstanding anything to the contrary in
this Agreement, Gulf Power shall not be entitled to take or maintain more than
one of the actions in (i) through (iii) of the foregoing sentence at the same
time with respect to the same Event of Default, and in no event shall Gulf Power
be entitled to receive both Gulf Liquidated Damages and a remedy under (ii) or
(iii) of the foregoing sentence as a result of the same Event of Default.  

12.4.2  If Gulf Power elects option (i) in a notice under Section 12.4.1, Gulf
Power shall designate a Banking Day in such notice that is no more than 120 Days
from the date of such notice (such designated date being referred to as the
“Gulf Termination Date”). On the Gulf Termination Date, (i) FPUC shall pay to
Gulf Power the Gulf Liquidated Damages; and (ii) this Agreement shall terminate
and no Party shall have any further liability or obligation to the other Party
under this Agreement, except for any obligations and liabilities accruing prior
to termination and FPUC’s obligation to pay the amounts under this Section 12.4.

12.4.3  As used herein, “Gulf Liquidated Damages” means the aggregate sum of
what the Monthly Capacity Payments would have been under this Agreement
(assuming no Event of Default had occurred and no termination or modification of
this Agreement),





as reasonably determined by Gulf Power, for the lesser of: (i) (A) if the Gulf
Termination Date occurs after the commencement of the Service Term, the 24
Months following the Month in which the Gulf Termination Date occurs, or (B) if
the Gulf Termination Date occurs prior to the Service Term, the first 24 Months
of the Service Term; or (ii) the Months remaining in the Service Term.  

12.5

Exclusive Remedy.  The exercise by a Party of its rights under Section 12.3 or
12.4 (as applicable) shall be the sole and exclusive remedy (whether arising in
contract, tort or otherwise) of such Party for an Event of Default by or
attributable to the Defaulting Party.  The Parties acknowledge and agree that in
the event of an Event of Default, all or a portion of the amount of damages
arising therefrom are not susceptible to an accurate determination.  The Parties
further acknowledge and agree that the liquidated damages set forth above are
not intended as a penalty and represent a fair and reasonable approximation of
all or a portion of the damages a Non-Defaulting Party may incur in each
particular case.

ARTICLE 13

CREDITWORTHINESS AND SECURITY

13.1

FPUC’s Provision of Eligible Collateral.  If and for so long as FPUC does not
have an Acceptable Rating and FPUC has or will have remaining payment
obligations under this Agreement, then FPUC shall provide to and maintain in
favor of Gulf Power Eligible Collateral that unconditionally secures all of
FPUC’s obligations to Gulf Power under this Agreement, in an amount not less
than the Required FPUC Collateral Amount.  Such Eligible Collateral shall be
provided to Gulf Power within 10 Days after FPUC’s receipt of notice from Gulf
Power (or its agent) of the requirement to provide Eligible Collateral pursuant
to the provisions of this Section.  So long as no Event of Default by or
attributable to FPUC shall have occurred and be





continuing, Gulf Power shall cooperate with FPUC, at FPUC’s request and expense,
to release and return to FPUC Eligible Collateral theretofore provided by FPUC
to and then held by Gulf Power if and to the extent FPUC contemporaneously
provides to Gulf Power replacement or substitute Eligible Collateral in equal or
greater amount that satisfies the requirements of this Section.  If, at any
time, the Required FPUC Collateral Amount shall be more than the amount of the
Eligible Collateral provided by FPUC to and then held by Gulf Power, FPUC shall,
within 10 Days of Gulf Power’s request, have additional Eligible Collateral in
the amount of such difference provided to Gulf Power unless FPUC is no longer
required to maintain such Eligible Collateral under the terms hereof.  So long
as no Event of Default by or attributable to FPUC shall have occurred and be
continuing hereunder, if, on the first Banking Day of any Year, the Required
FPUC Collateral Amount shall be less than the amount of the Eligible Collateral
theretofore provided by FPUC to and then held by Gulf Power, Gulf Power shall
cooperate with FPUC, at FPUC’s request and expense, to have such Eligible
Collateral then held by Gulf Power reduced by the amount of such difference,
subject to FPUC’s obligation to thereafter provide Eligible Collateral to Gulf
Power in order to comply with the provisions of this Section.  In addition, at
such time that FPUC has an Acceptable Rating and so long as no Event of Default
by or attributable to FPUC shall have occurred and be continuing hereunder, FPUC
may request and Gulf Power shall cooperate with FPUC, at FPUC’s expense, to have
the Eligible Collateral theretofore provided by FPUC and then held by Gulf Power
released and returned to FPUC, subject to FPUC’s obligation to thereafter
provide Eligible Collateral to Gulf Power in order to comply with the provisions
of this Section.   Notwithstanding anything to the contrary contained or implied
above, the Required FPUC Collateral Amount shall be and remain reduced by the





dollar amount of any payment received by Gulf Power in connection with its
realizing upon Eligible Collateral theretofore provided by FPUC to Gulf Power
pursuant to this Section.

13.2

Gulf Power’s Provision of Eligible Collateral.  If and for so long as Gulf Power
does not have an Acceptable Rating and Gulf Power has or will have remaining
payment obligations under this Agreement, then Gulf Power shall provide to and
maintain in favor of FPUC Eligible Collateral that unconditionally secures all
of Gulf Power’s obligations to FPUC under this Agreement, in an amount not less
than the Required Gulf Collateral Amount.  Such Eligible Collateral shall be
provided to FPUC within 10 Days after Gulf Power’s receipt of notice from FPUC
of the requirement to provide Eligible Collateral pursuant to the provisions of
this Section.  So long as no Event of Default by or attributable to Gulf Power
shall have occurred and be continuing, FPUC shall cooperate with Gulf Power, at
Gulf Power’s request and expense, to release and return to Gulf Power Eligible
Collateral theretofore provided by Gulf Power to and then held by FPUC if and to
the extent Gulf Power contemporaneously provides to FPUC replacement or
substitute Eligible Collateral in equal or greater amount that satisfies the
requirements of this Section.  If, at any time, the Required Gulf Collateral
Amount shall be more than the amount of the Eligible Collateral provided by Gulf
Power to and then held by FPUC, Gulf Power shall, within 10 Days of FPUC’s
request, have additional Eligible Collateral in the amount of such difference
provided to FPUC unless Gulf Power is no longer required to maintain such
Eligible Collateral under the terms hereof.  So long as no Event of Default by
or attributable to Gulf Power shall have occurred and be continuing hereunder,
if, on the first Banking Day of any Year, the Required Gulf Collateral Amount
shall be less than the amount of the Eligible Collateral theretofore provided by
Gulf Power to and then held by FPUC, FPUC shall cooperate with Gulf Power, at
Gulf Power’s request and expense, to have such Eligible Collateral then held





by FPUC reduced by the amount of such difference, subject to Gulf Power’s
obligation to thereafter provide Eligible Collateral to FPUC in order to comply
with the provisions of this Section.  In addition, at such time that Gulf Power
has an Acceptable Rating and so long as no Event of Default by or attributable
to Gulf Power shall have occurred and be continuing hereunder, Gulf Power may
request and FPUC shall cooperate with Gulf Power, at Gulf Power’s expense, to
have the Eligible Collateral theretofore provided by Gulf Power and then held by
FPUC released and returned to Gulf Power, subject to Gulf Power’s obligation to
thereafter provide Eligible Collateral to FPUC in order to comply with the
provisions of this Section.  Notwithstanding anything to the contrary contained
or implied above, the Required Gulf Collateral Amount shall be and remain
reduced by the dollar amount of any payment received by FPUC in connection with
its realizing upon Eligible Collateral theretofore provided by Gulf Power to
FPUC pursuant to this Section.  

13.3

Compliance Certificate.  A Party who does not have any of: (i) an issuer credit
rating or senior unsecured rating by S&P; or (ii) an issuer rating or senior
unsecured rating by Moody’s shall furnish or cause to be furnished to the other
Party quarterly within 45 Days of the end of each quarter a completed
certificate of the chief financial officer of such Party, substantially in the
form of Appendix E hereto.

ARTICLE 14

REPRESENTATIONS AND WARRANTIES

14.1

Execution.  Each Party represents and warrants to the other Party as of the
Effective Date that: (i) it has all the necessary corporate and legal power and
authority and has been duly authorized by all necessary corporate action to
enable it to lawfully execute, deliver and perform under this Agreement; and
(ii) it is a valid legal entity duly organized and validly





existing in good standing under the laws of the state of its formation and is,
to the extent required, qualified to do business in the state where it is
organized.  

14.2

Binding Obligations.  Each Party represents and warrants to the other Party that
as of the Effective Date this Agreement is the valid and binding obligation of
such Party, enforceable against such Party in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting enforcement
generally, and by equitable principles regardless of whether such principles are
considered in a proceeding at law or in equity.

14.3

Execution and Consummation.  Each Party represents and warrants to the other
Party that as of the Effective Date the execution and delivery of this
Agreement, the consummation of the transactions contemplated hereby and the
fulfillment of and compliance with the provisions of this Agreement do not and
will not conflict with any of the terms, conditions or provisions of its
organizational documents or any law applicable to it or result in a breach or
default under any evidence of its indebtedness or any other agreement or
instrument to which it is a party or by which it or any of its property is bound
which has a reasonable likelihood of materially and adversely affecting the
consummation of the transactions contemplated hereby or the performance by the
Party of any of its obligations under this Agreement.

14.4

Actions and Proceedings.  Each Party represents and warrants to the other that
as of the Effective Date there is no pending or, to the knowledge of such Party,
threatened action or proceeding affecting such Party before any Governmental
Authority that has a reasonable likelihood of materially adversely affecting or
reasonably threatening the ability of such Party to perform its obligations
under this Agreement or the validity or enforceability of this Agreement





against it and that there are no bankruptcy proceedings pending or being
contemplated by it or, to its knowledge, threatened against it.

14.5

Absence of Certain Events.

Each Party represents and warrants to the other Party that as of the Effective
Date no Event of Default attributable to it has occurred and is continuing and
no such event or circumstance would occur as a result of its entering into or
performing its obligations under this Agreement.

ARTICLE 15

CONFIDENTIALITY

15.1

Confidential Information.  “Confidential Information” shall mean business or
technical information of a Party rightfully in the possession of such Party,
which information derives independent actual or potential commercial value from
not being generally known or readily ascertainable through independent
development or reverse engineering by Persons who can obtain economic value from
its disclosure and use, and which information is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.  Confidential
Information consists of information designated as confidential and furnished by
a Party to another Party in discussions leading up to execution of this
Agreement (including in Gulf Power’s proposals to FPUC) and during the Term of
this Agreement, and the detailed terms and pricing information contained in this
Agreement.  

15.2

Disclosure of Confidential Information.

15.2.1

Each Party agrees that during the Term of this Agreement and for a period of 5
Years from the date of termination of this Agreement it will not, without the
written consent of the other Party or as otherwise provided herein, disclose
Confidential Information of another Party to any other party; provided, however,
each Party shall be





entitled to disclose Confidential Information to its (or its Affiliates’)
agents, employees, officers, directors, representatives, contractors, advisors,
lenders, accountants, rating agencies, underwriters, consultants and advisors
who need to know such information in connection with the performance of their
duties or services for such Party or Affiliates or in connection with the
analysis, issuance or rating of any debt or equity securities or financial
activities of such Party or Affiliates; provided, further, that such parties
shall be bound by an obligation to maintain the confidentiality of such
Confidential Information and such Party shall be responsible for any use or
disclosure by such parties of any Confidential Information inconsistent with
this Article 15.

15.2.2

To the extent Gulf Power is required to provide Confidential Information in this
Agreement to FERC, Gulf Power shall seek confidential treatment of such
Confidential Information from FERC, and FPUC will provide reasonable cooperation
in connection with such request.  Notwithstanding the foregoing, the Parties
acknowledge that certain Confidential Information may need to be disclosed in
filings with FERC which may become publicly available.  In the event this
Agreement becomes publicly available, Gulf Power will promptly notify FPUC once
Gulf Power learns of this fact; provided, however, that regardless of whether
such notification is provided, the provisions of this Article 15 shall no longer
apply to this Agreement if this Agreement becomes publicly available as a result
of filings with FERC or otherwise.

15.2.3

Each Party may file this Agreement and Confidential Information with the
Securities and Exchange Commission (“SEC”) as may be necessary under Laws in
connection with such Party’s application to the SEC for such orders and
approvals as may be required for financing and/or the issuance and sale of
interests in or debt issued or to





be issued by such Party and/or its Affiliates.  Such Party shall request
confidential treatment of this Agreement and Confidential Information in
connection with such filing; however, the Parties acknowledge that such request
may be denied in whole or in part, and accordingly, that confidential treatment
may not be afforded by the SEC to such information.  In addition, each Party may
disclose Confidential Information as required by the SEC pursuant to the
Securities and Exchange Act of 1934, as amended, and any rule or regulation
promulgated thereunder.  In the event any Confidential Information will need to
be disclosed in connection with a filing under this Section 15.2.3, the Parties
shall consult and cooperate with each other prior to such disclosure, including,
without limitation, in determining the extent to which confidential treatment
will be sought for such terms, conditions and provisions.

15.2.4

The Parties agree to seek confidential treatment of this Agreement and other
Confidential Information from the FPSC to the maximum extent possible pursuant
to Chapter 366.093, Florida Statutes, and Rule 25-22.006 of the Florida
Administrative Code.  In the event any Confidential Information will need to be
disclosed in connection with any application for the FPSC approval of this
Agreement or the rates to be charged hereunder, FPUC shall consult and cooperate
with Gulf Power prior to such disclosure, including, without limitation, in
determining the extent to which confidential treatment will be sought for such
terms, conditions and provisions.

15.2.5

Nothing in this Section 15.2 shall prohibit or otherwise limit the use or
disclosure of Confidential Information if such Confidential Information: (a) was
previously known to the disclosing or using Party unrelated to this Agreement
without an obligation of confidentiality; (b) was developed by or for the
disclosing or using Party





unrelated to this Agreement using nonconfidential information; (c) was acquired
by the disclosing or using Party from a third party which is not, to the
disclosing or using Party’s knowledge, under an obligation of confidence with
respect to such information; (d) is or becomes publicly available other than
through a manner inconsistent with this Section 15.2; or (e) is provided or made
available for inspection by any Party under public records or public disclosure
laws but only to the extent required to be so provided or made available.

15.2.6

Notwithstanding anything in this Article 15 to the contrary, if a Party is
required by applicable Law or in the course of administrative or judicial
proceedings or investigations, to disclose to third parties, Confidential
Information of the other Party or this Agreement, such required Party may make
disclosure of such information; provided, however, that all reasonable steps are
taken by such Party to assure continued confidential treatment by the relevant
administrative, regulatory or judicial agencies or other recipient and provided
further that as soon as such Party learns of the disclosure request or
requirement or otherwise intends to disclose any such Confidential Information
pursuant hereto and prior to making disclosure, such Party, to the extent
permitted by law, notifies the other Party of the requirement, request or
intention and the terms thereof and such other Party may challenge the
disclosure requirement, request or intention or seek a protective order or other
appropriate remedy.  The required Party, at the expense of the Party whose
Confidential Information would be disclosed, shall attempt to minimize the
disclosure of such Confidential Information consistent with applicable law and
attempt to obtain proprietary or confidential treatment of such Confidential
Information by the Person to whom such Confidential Information will be
disclosed (and if practicable,





reasonably prior to any such disclosure).  If, in the absence of a protective
order or other appropriate remedy, the required Party is nonetheless, in the
written opinion of counsel, legally compelled to disclose such Confidential
Information or otherwise may become subject to contempt or other censure or
penalty, the required Party may, in such instance but not otherwise, without
liability hereunder, disclose that portion of such Confidential Information
which and to whom such counsel advises the required Party is legally required to
be disclosed (but none other).  

15.3

Remedies.  A breach of the confidentiality obligations of Section 15.2 by any
Person with whom the receiving Party has shared Confidential Information of the
disclosing Party shall be deemed a breach of this Article by the receiving
Party.  The Parties shall be entitled to all remedies available at law or in
equity to enforce, or seek relief in connection with, this confidentiality
obligation; provided that all monetary damages shall be limited to actual direct
damages and a breach of the confidentiality obligations of Section 15.2,
notwithstanding anything to the contrary in this Agreement, shall not give rise
to a right to suspend or terminate this Agreement or result in an Event of
Default hereunder.

ARTICLE 16

DISPUTE RESOLUTION

16.1

Dispute Resolution Generally.

16.1.1

Except as allowed otherwise in Section 12.3.1(ii) or 12.4.1(ii), in the event
any dispute arises out of or in connection with this Agreement or its
performance (including the existence, validity and interpretation of this
Agreement), a Party (the “Disputing Party”) shall provide the other Party (the
“Responding Party”) with a written notice of the particular dispute for each
issue in dispute, a proposed means for resolving





each such issue, and support for such position (the “Notice of Dispute”).
 Within 30 Days after receiving the Notice of Dispute, the Responding Party
shall provide the Disputing Party with a written notice of each additional issue
(if any) with respect to the dispute raised by the Notice of Dispute, a proposed
means for resolving every issue in dispute, and support for such position (the
“Dispute Response”).

16.1.2

Within 15 Days after the submission of the Dispute Response, the administrative
representatives of each Party shall meet to discuss the matter and attempt in
good faith to reach a negotiated resolution of the dispute.  If the
administrative representatives do not resolve the dispute by unanimous agreement
within 30 Days after receipt of the Dispute Response, or such other time period
as the Parties may agree in writing to allow for discussions (the “Negotiation
Period”), the dispute shall be submitted to a senior executive of each of the
Parties for resolution.  If the dispute is not resolved after 60 Days from the
submission to such senior executives, then either Party may provide written
notice to the other Party declaring an impasse (the “Impasse Notice”) and
initiating binding arbitration in accordance with the further provisions of this
Article 16.

16.2

Initiation of Arbitration; Selection of Arbitrators.

16.2.1

Arbitration will be deemed to be initiated when an Impasse Notice is given by
the delivering Party to the receiving Party in accordance with the notice
provisions of Section 17.11.  The Party initiating arbitration shall nominate 1
arbitrator at the same time it initiates arbitration.  The other Party shall
nominate 1 arbitrator within 20 Days of receiving the Impasse Notice.  Each of
the 2 arbitrators appointed by the Parties (the “Party-Appointed Arbitrators”)
shall not be and shall not have been previously an employee or agent of or
consultant or counsel to either Party and will not have a direct or





indirect interest in either Party or the subject matter of the arbitration.
  The Party-Appointed Arbitrators shall appoint a third, neutral arbitrator (the
“Third Arbitrator”) within 10 Days after the last Party-Appointed Arbitrator is
appointed.  The Third Arbitrator shall be competent and experienced in matters
involving the electric energy business in the United States, with at least 5
years of electric industry experience, and shall be impartial and independent of
either Party and the Party-Appointed Arbitrators.

16.2.2

If the Party-Appointed Arbitrators are unable to agree on the Third Arbitrator
within 60 Days from initiation of arbitration, then the Third Arbitrator shall
be selected by the American Arbitration Association (the “AAA”) with due regard
given to the selection criteria above and input from the Parties and the
Party-Appointed Arbitrators.  The Parties shall undertake to request the AAA to
complete selection of the Third Arbitrator no later than 90 Days from initiation
of arbitration.  Costs charged by the AAA for this service shall be borne by the
Parties in accordance with Section 16.5.

16.2.3

In the event the AAA should fail to select the Third Arbitrator within 90 Days
from initiation of arbitration, then either Party may petition a court of
competent jurisdiction in Florida to select the Third Arbitrator.  Due regard
shall be given to the selection criteria above and input from the Parties and
the Party-Appointed Arbitrators.

16.2.4

If prior to the conclusion of the arbitration a Party-Appointed Arbitrator or
the Third Arbitrator becomes incapacitated or otherwise unable to serve, then a
replacement arbitrator shall be appointed in the manner described above and
applicable to the original arbitrator being replaced.

16.3

Discovery, Hearing.  Discovery and other pre-hearing procedures shall be
conducted as agreed to by the Parties, or if they cannot agree, as determined by
a majority of the





Party-Appointed Arbitrators and the Third Arbitrator; provided, however, all
pre-hearing discovery shall be completed within 180 Days following selection of
the Third Arbitrator.  Within 15 Days after completion of such pre-hearing
discovery, the Parties shall submit to each other by overnight delivery, the
Party-Appointed Arbitrators and the Third Arbitrator a separate precise
statement for each issue in dispute, that party’s proposed means of resolving
each issue in dispute, and the factual or legal support for such proposal (the
“Proposed Resolutions”).  No later than 30 Days after all pre-hearing discovery
has been completed, a hearing shall be conducted at which the Parties shall each
present such evidence and witnesses as they may choose.  Arbitration shall be
conducted in accordance with the Commercial Arbitration Rules of the AAA, as
amended and supplemented, except where specifically modified by this Agreement.

16.4

Decision.  The Party-Appointed Arbitrators and the Third Arbitrator shall
consider the terms and conditions of this Agreement and all relevant evidence
and testimony, and shall render their decision within 90 Days following
conclusion of the hearing; provided, however, the Party-Appointed Arbitrators
and the Third Arbitrator are expressly and specifically limited to selecting one
(1) of the Proposed Resolutions for each issue in dispute provided by the
Parties; provided, further, the Party-Appointed Arbitrators and the Third
Arbitrator shall not have the authority to effect any other resolution of the
issues in dispute.  The decision rendered by a majority of the Party-Appointed
Arbitrators and the Third Arbitrator, made in writing, shall be final and
binding upon the Parties.  Any such decision may be filed in a court of
competent jurisdiction and may be enforced by the Parties as a final judgment in
such court.  The Party-Appointed Arbitrators and the Third Arbitrator shall have
no authority to award special, exemplary, or consequential damages.





16.5

Expenses of Arbitration.  Each Party shall bear the compensation and expenses of
its respective Party-Appointed Arbitrator, own counsel, witnesses, consultants
and employees.  All other expenses of arbitration (the “Arbitration Expenses”)
shall be borne by the Parties equally.  Notwithstanding the foregoing provisions
of this Section 16.5, any costs incurred by the Parties in seeking judicial
enforcement of any decision rendered in writing by a majority of the
Party-Appointed Arbitrators and the Third Arbitrator, shall be chargeable to and
borne exclusively by the Party against whom such court order is obtained.

16.6

Confidentiality.  All disputes resolved pursuant to this Article 16 shall be
subject to the confidentiality provisions set forth in Article 15.

ARTICLE 17

MISCELLANEOUS PROVISIONS

17.1

Assignment.

17.1.1

Neither Party may directly (by way of merger, consolidation or otherwise) assign
this Agreement or its rights and obligations hereunder in whole, in part or
collaterally without the written consent of the other Party (which consent shall
not be unreasonably withheld, conditioned or delayed); provided that,
notwithstanding the foregoing, either Party may assign this Agreement and its
rights and obligations hereunder directly (by way of merger, consolidation or
otherwise) without the consent of the other Party to any Person or entity who:
(i) has the legal power and authority to perform and satisfy the obligations of
such assigning Party under this Agreement; and (ii) has an Acceptable Rating or
provides the credit support required by Article 13 of this Agreement.  The
assigning Party will notify the other Party in writing prior to any assignment
with respect to which consent is not required hereunder.  No assignment by a





Party of this Agreement or its rights or obligations hereunder shall relieve the
assigning Party of liability for its obligations under this Agreement without
the written release of the other Party.  Such release shall not be withheld if
the Assignment Conditions (defined below) are satisfied.  

17.1.2

The non-assigning Party’s obligation to recognize or perform for any Person or
entity claiming rights in this Agreement by outright assignment, by way of
merger or consolidation or as the result of the realization or foreclosure upon
a collateral assignment permitted by this Agreement (an “Assignee”), shall be
subject to such Assignee: (i) establishing that it (a) has the legal power and
authority to perform and satisfy the obligations of its assigning Party under
this Agreement and (b) has an Acceptable Rating or has provided the credit
support required by Article 13 of this Agreement; (ii) having cured all existing
Events of Default attributable to the assigning Party under this Agreement; and
(iii) having executed and delivered to the non-assigning Party and being in
compliance with an assignment and assumption agreement whereby the Assignee
assumes and agrees to satisfy all conditions and pay and perform all obligations
in favor of the non-assigning Party then existing and/or thereafter arising
under this Agreement (the “Assignment Conditions”).

17.1.3

Notwithstanding anything to the contrary contained or implied in this Section
17.1, either Party may (without the other Party’s consent) assign, transfer,
mortgage and/or pledge this Agreement and any and all of its rights hereunder as
security for any obligation secured in whole or part by any indenture, mortgage,
security interest or other lien on any or all of its generating facilities.





17.2

Agents of the Parties.  

17.2.1

Gulf Power hereby designates SCS as its agent for purposes of the implementation
and administration of this Agreement.  Gulf Power may designate a new agent from
time to time under this Agreement by giving FPUC written notice in which event
SCS’s role, as agent, shall cease and the newly-designated agent shall be
substituted for the sole purpose of serving and acting as agent for Gulf Power
hereunder.

17.2.2

Wherever this Agreement requires a Party to provide information, schedules,
notice or the like to, or to take direction from, another Party or its agent,
the Party required to take such action shall provide such information,
schedules, notice or the like to, or take direction from, whichever of such
other Party, its agent or both that such other Party may direct from time to
time.  Each Party shall be accountable for the acts or omissions of its agents.
 In the event a Party’s agent does not perform in accordance with this
Agreement, such Party shall be in breach of this Agreement.   

17.3

No Partnership.  The Parties do not intend for this Agreement to, and this
Agreement shall not, create any joint venture, partnership, association taxable
as a corporation, or other entity for the conduct of any business for profit.

17.4

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon any respective successors and assigns of the Parties.

17.5

No Third Party Benefit.  Nothing in this Agreement shall be construed to create
any duty, obligation or liability of Gulf Power or FPUC to any Person not a
Party to this Agreement.

17.6

No Consequential Damages.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, BUT SUBJECT TO ANY OBLIGATION FOR A





PARTY TO PAY LIQUIDATED DAMAGES UNDER SECTION 12.3.2 OR 12.4.2, THE SOLE AND
EXCLUSIVE REMEDY FOR ANY LIABILITY UNDER THIS AGREEMENT SHALL BE LIMITED TO
DIRECT ACTUAL DAMAGES.  SUBJECT TO ANY OBLIGATION FOR A PARTY TO PAY LIQUIDATED
DAMAGES UNDER SECTION 12.3.2 OR 12.4.2, NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, LOST PROFITS
OR OTHER BUSINESS INTERRUPTION DAMAGES UNDER, ARISING OUT OF, DUE TO OR IN
CONNECTION WITH ITS PERFORMANCE OR NONPERFORMANCE OF THIS AGREEMENT OR ANY OF
ITS OBLIGATIONS HEREIN, WHETHER BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE),
STRICT LIABILITY, WARRANTY OR OTHERWISE.  TO THE EXTENT ANY DAMAGES REQUIRED TO
BE PAID HEREUNDER ARE LIQUIDATED, THE PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE
DIFFICULT OR IMPOSSIBLE TO DETERMINE, THAT OTHERWISE OBTAINING AN ADEQUATE
REMEDY IS INCONVENIENT, AND THAT THE LIQUIDATED DAMAGES CONSTITUTE A REASONABLE
APPROXIMATION OF THE HARM OR LOSS.    

17.7

No Affiliate Liability.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,
NO AFFILIATE OF ANY PARTY (INCLUDING ANY AFFILIATE OF EITHER PARTY ACTING AS
SUCH PARTY’S AGENT WHERE SUCH PARTY’S AGENT IS GIVEN CERTAIN AUTHORITIES
HEREUNDER) SHALL HAVE ANY LIABILITY WHATSOEVER FOR SUCH PARTY’S PERFORMANCE,
NONPERFORMANCE OR DELAY IN PERFORMANCE UNDER THIS AGREEMENT UNLESS SUCH
AFFILIATE HAS BEEN ASSIGNED THIS AGREEMENT IN ACCORDANCE WITH SECTION 17.1.





17.8

Disclaimer of Warranty.  EXCEPT AS EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT, THERE ARE NO WARRANTIES UNDER THIS AGREEMENT, AND EACH PARTY HEREBY
DISCLAIMS ANY AND ALL EXPRESS, IMPLIED OR STATUTORY WARRANTIES RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT, INCLUDING ANY AND ALL WARRANTIES AS TO
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AVAILABILITY, ACCURACY,
QUALITY, QUANTITY OR OTHERWISE.

17.9

Time of Essence; No Waiver.

17.9.1

Time is of the essence of this Agreement.

17.9.2

No Party’s failure to enforce, at any time, any provision of this Agreement or
to require at any time performance by another Party of any provision of this
Agreement, shall in any way be construed as a waiver of any such provision, nor
prevent such Party from enforcing each and every other provision of this
Agreement at such time or at any time thereafter, nor in any way affect the
validity of this Agreement or any part hereof, or the right of either Party
thereafter to enforce each and every such provision.  No waiver of all or any
part of this Agreement shall be valid unless it is reduced to a writing,
expressly stating that the Parties agree to such waiver, and is duly executed by
the Parties.

17.10

Amendments.  Except as otherwise provided in this Agreement, this Agreement may
be amended only by a written instrument, duly executed by each of the Parties,
which has received all acceptances or approvals of Governmental Authorities with
competent jurisdiction necessary for the effectiveness thereof.

17.11

Notice.  Any notice, request, consent or other communication permitted or
required by this Agreement shall be in writing and shall be deemed given on the
Day hand-





delivered to the officer of the receiving Party identified below, or the Day
received by the receiving Party below if other means are selected by the Party
providing notice, which Day of receipt must be established by appropriate
evidence that can be authenticated by the receiving Party (e.g., certified mail,
prepaid, return receipt requested, with the United States Postal Service).

If given to Gulf Power, it shall be addressed to:

Vice President, Southern Wholesale Energy

Southern Company Services, Inc.

600 18th Street North

Birmingham, AL 35203




Facsimile:  (205) 257-2163




With a copy to:




Vice President, Chief Financial Officer and Comptroller

Gulf Power Company

1 Energy Place

Pensacola, FL 32520




Facsimile:  (850) 444-6744




and if given to FPUC, it shall be addressed to:




President and CEO

Florida Public Utilities Company

401 S. Dixie Highway

West Palm Beach, FL 33401




Facsimile: (561) 833-8562







unless Gulf Power or FPUC shall have designated a different officer or address
for itself by appropriate notice to the other.





17.12

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

17.13

Articles and Sections Headings.  The descriptive headings of the various
Articles and Sections of this Agreement have been inserted for convenience of
reference only and shall in no way modify or restrict any of the terms or
provisions hereof.

17.14

Public Announcement.  The Parties agree that no public or other announcement
concerning the detailed terms and conditions or pricing provisions hereof shall
be made except after mutual consultation and consent; provided, however, that
consent will not be required if either Party determines that disclosure is
required by a Governmental Authority.

17.15

Governing Law.  The Agreement shall be governed by and construed in accordance
with the laws of the State of Florida.

17.16

Information Exchange.  The implementation and administration of this Agreement
may require FPUC to provide certain information relating to FPUC’s historical
and projected loads, and any other necessary information as determined by the
Parties (“FPUC Information”).  Such FPUC Information may be provided to Southern
Company Generation (“SCGen”), a division of SCS as agent for Gulf Power.  SCGen
includes “energy affiliates” of the Southern Operating Companies as defined by
FERC’s Standards of Conduct regulations.  FPUC understands that SCGen will only
use FPUC Information for the limited purpose of implementing and administering
this Agreement, and for no other purpose, and that such information will not be
used or disseminated in any manner contrary to the confidentiality provisions in
Article 15 of this Agreement or in violation of FERC’s Standards of Conduct.  





FPUC acknowledges that FPUC Information has not been and is not being provided
to SCGen in exchange for any preferential treatment, either operational or
rate-related, by Gulf Power.  

17.17

Severability.  In the event any provision of this Agreement is declared invalid
or unenforceable by a final, non-appealable order of any Governmental Authority,
the Parties shall promptly renegotiate to restore this Agreement as near as
possible to its original intent and effect.

17.18

Further Assurances.  If either Party reasonably determines or is reasonably
advised that any further instruments or any other things are necessary or
desirable to carry out the terms of this Agreement, the other Party shall
execute and deliver all such instruments and assurances and do all things
reasonably necessary and proper to carry out the terms of this Agreement.

17.19

Entire Agreement.  This Agreement and the Appendices attached hereto constitute
the entire agreement between the Parties as of the time of execution relating to
the subject matter contemplated by this Agreement and supersedes all prior
agreements, whether oral or written.

17.20

Survival of Obligations.  Upon the expiration or termination of the Parties’
sale, purchase and delivery obligations under this Agreement, any monies,
penalties or other charges due and owing Gulf Power or subsequently becoming due
and owing (including the Monthly Energy Payment and Monthly Capacity Payment for
the last Month of the Service Term and the true-up amounts calculated under
Appendix C) shall be paid in accordance with the terms of this Agreement, any
corrections or adjustments to payments previously made shall be determined, and
any refunds due FPUC made, as soon as practicable.   To the extent necessary to
enforce or resolve matters or claims hereunder, the provisions of Articles 4, 6,
9, 10, 12, 13, 16 and Sections 2.2, 17.6, 17.7 and 17.8, including the rights
and obligations of the Parties therein provided, shall survive the termination
or expiration of this Agreement and the performance by the Parties of their
obligations hereunder.





17.21

Changes in Agreement. Except for any changes and/or a termination of this
Agreement pursuant to Section 9.3.1, absent the agreement of the Parties to the
proposed change, the standard of review for changes to this contract proposed by
a Party, a non-Party or FERC acting sua sponte shall be the "public interest"
standard of review set forth in United Gas Pipeline Co. v. Mobile Gas Service
Corp., 350 U.S. 332 (1956) and Federal Power Commission v. Sierra Pacific Power
Co., 350 U.S. 348 (1956) (the "Mobile-Sierra" doctrine).

[The next page is the signature page.]





IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized representatives as of the date
first above written.




GULF POWER COMPANY

By its Agent

Southern Company Services, Inc.










By:_________________________________

Name:

Title:







FLORIDA PUBLIC UTILITIES COMPANY







By:_________________________________

Name:

Title:











APPENDIX A




CAPACITY PURCHASE




Commencing in 2007 and in each subsequent Year through 2016 (each a “Calculation
Year”), prior to November 1, Gulf Power (or its designated agent) shall
calculate the Northwest Annual Peak Demand, the Growth Rate, the Forecasted
Northwest Annual Peak Demand, and the Capacity Purchase for the following Year,
all in accordance with this Appendix A.  Prior to October 15 of each Calculation
Year, FPUC shall provide Gulf Power (or its designated agent) with all
information FPUC possesses (with supporting documentation) that is necessary for
these calculations.

A.

Northwest Annual Peak Demand.

Gulf Power or its agent shall calculate the Northwest Annual Peak Demand for
each of the four previous Peak Seasons, including the Peak Season of the
Calculation Year (each a “Previous Season”).

B.

Growth Rate.

Gulf Power or its agent shall calculate the growth rate of the Northwest Annual
Peak Demand from the average annual growth rate of the Northwest Annual Peak
Demand (“Growth Rate”).  The Growth Rate shall be rounded to four (4) decimal
places, and shall be the quotient of:

(1)

the sum of:

(a)

the Northwest Annual Peak Demand for the third prior Previous Season divided by
the Northwest Annual Peak Demand for the fourth prior Previous Season, minus one
(1); plus





(b)

the Northwest Annual Peak Demand for the second prior Previous Season divided by
the Northwest Annual Peak Demand for the third prior Previous Season Year, minus
one (1); plus

(c)

the Northwest Annual Peak Demand for the first prior Previous Season divided by
the Northwest Annual Peak Demand for the second prior Previous Season, minus one
(1).

(2)

divided by three (3).

C.

Forecasted Northwest Annual Peak Demand.  

The Forecasted Northwest Annual Peak Demand shall be rounded to the nearest
kilowatt (kW), and shall be the higher result of either:

(1)

the Northwest Annual Peak Demand for the third prior Previous Season, plus the
Northwest Annual Peak Demand for the second prior Previous Season, plus the
Northwest Annual Peak Demand for the first prior Previous Season; divided by

(2)

three (3); multiplied by

(3)

the square of the sum of one (1) plus the Growth Rate,

or

(1)

the Northwest Annual Peak Demand for the second prior Previous Season plus the
Northwest Annual Peak Demand for the first prior Previous Season; divided by

(2)

two (2).

D.

Capacity Purchase.  

The Capacity Purchase for the Year following the Calculation Year shall be
rounded to the nearest kilowatt (kW), and shall be the greater of:

(1)

the lesser of :





(a)

the product of:

(i)

the Reserve Requirement plus one (1); multiplied by the

(ii)

Forecasted Northwest Annual Peak Demand.

Or

(b)

the product of:

(i)

one and one-hundredth (1.01) plus the Growth Rate; multiplied by the

(ii)

Capacity Purchase for the Calculation Year.

Or

(2)

the Capacity Purchase for the Calculation Year.

Notwithstanding the foregoing, the Capacity Purchase for Year 2008 shall be
equal to the product of: (i) the Reserve Requirement plus one (1); multiplied by
(ii) the Forecasted Northwest Annual Peak Demand.

E.

Reductions in Capacity Purchase.

If in any Year of the Service Term FPUC is required to purchase capacity from a
third party under applicable Law pursuant to Section 3.4(ii) or (iii) and the
Parties cannot agree upon feasible actions (if any) to be taken by either or
both Parties such that FPUC can satisfy and/or comply with such Law for such
Year while simultaneously leaving this Agreement in full force and effect as
originally executed, then the Capacity Purchase calculated for such Year (or
applicable portion thereof) pursuant to the provisions of this Appendix A shall
be reduced by such amount necessary for FPUC to comply with applicable Law.  In
addition, if during the Service Term, (i) FPUC’s franchise agreement with the
City of Marianna, Florida expires and is not renewed, extended or replaced, and
(ii) Gulf Power and/or any of its





Affiliates sells electric capacity to the City of Marianna, then for the period
of time that Gulf Power and/or its Affiliates sells capacity to the City of
Marianna, the Capacity Purchase to FPUC shall be reduced by the amount of
capacity sold to the City of Marianna by Gulf Power and/or its Affiliates.    

F.

Example Calculation.

An example calculation of the Capacity Purchase is set forth in Exhibit 1 to
this Appendix A.  Such calculation is for example purposes only and is not
intended to, and shall not, modify any of the terms of this Agreement (including
the above terms of this Appendix A).  To the extent that there is a conflict
between this example and such terms of this Agreement, such terms of this
Agreement shall govern.  Moreover, such example shall be given no weight in
interpreting or construing the provisions of this Agreement (including the
methodology set forth above in this Appendix A).











Exhibit 1

Example Calculation of Capacity Purchase







Note: All data is for example purposes only, and is not representative of actual
or forecasted data.            




Calculation Year = 2005




A. Marianna Annual Peak Demand

Year

Peak Season MW

Transmission Loss Factor

Peak Season MW (after loss adj.)

2002

71.798

0.026%

73.715

2003

66.281

0.026%

68.050

2004

69.653

0.026%

71.512

2005

74.411

0.026%

76.397




Peak Season is defined as May through September




B. Growth Rate

(1)

(a)

 

-7.69%

 

(b)

 

5.09%

 

(c)

+

6.83%

 

 

 

4.23%




(2)

4.23%

/ 3

=

1.41%... rounded to 4 decimal places







C. Forecasted Marianna Annual Peak Demand

(1)

215.959

or

(1)

147.909

 

(2)

71.986

(2)

73.955*

Assumed Previous Year Capacity Purchase

(3)

74.030*

 

 

84.041 (for example purposes only)

*Highest Amount 74.05

 







D. Capacity Purchase

(1)

(a)

(i)

1.15

or

(b)

(i)

1.0241

 

 

(ii)

85.135*

 

(ii)

86.066*

 

* Least amount 85.135**

 

(2)

 

 

84.041**

 

 

 

 

 

**85.135   Highest amount

 

 

2006 Capacity Purchase: 85.135 MW











APPENDIX B




MONTHLY CAPACITY PAYMENT

The Monthly Capacity Payment, in dollars ($), shall be calculated for each Month
of the Service Term and shall equal the product of:

(1)

the Capacity Purchase for the applicable Year as calculated in Appendix A, in
kilowatts (kW); multiplied by

(2)

the Monthly Capacity Rate.








APPENDIX C

GULF ENERGY RATE

Prior to the beginning of each Year of the Service Term (each such Year being
referred to as an “Applicable Year”), Gulf Power shall calculate and establish
the Gulf Energy Rate for the Applicable Year and notify FPUC of such rate (the
Year prior to the Applicable Year shall be referred to as the “Current Year”,
and the Year prior to the Current Year shall be referred to as the “Previous
Year”).  The Gulf Energy Rate shall be calculated for each Applicable Year as
set forth below and shall be rounded to five decimal places:

Gulf

Energy Rate =

the sum of the following:




(1) [(Projected Fuel Related Cost / Projected Territorial MWH Sales) * Line Loss
Multiplier] + (FPUC Fuel True-Up / Projected FPUC MWH Sales); plus


(2) [(Projected Environmental Related Cost / Projected Territorial MWH Sales) *
Line Loss Multiplier] + (FPUC Environmental True-Up / Projected FPUC MWH Sales)




Where:




Projected Fuel

Related Cost =

Gulf Power’s estimate of the Fuel Related Cost for the Applicable Year.  




Fuel Related Cost =

The sum of the following amounts for a given period of time, each as determined
by Gulf Power: (i) the cost of fuel issued from FERC Account 151 (or a successor
account(s)) of the Federal Energy Regulatory Commission’s Uniform System of
Accounts with respect to Gulf Power’s generating and power supply resources,
including fuel transportation costs (firm and non-firm) and fuel storage; plus
(ii) variable operation and maintenance costs (including fuel handling) with
respect to Gulf Power’s generating and power supply resources (as variable
operation and maintenance costs are defined in applicable FERC accounts,
provided that if the FERC accounts are modified such that a cost formerly
included within such definition(s) is no longer included, such cost shall be
deemed to remain within





Fuel Related Cost hereunder); plus (iii) the cost of energy purchases made by,
for, or on behalf of Gulf Power, including transmission and other costs related
to such energy purchases; plus (iv) hedging costs, including gains and losses,
associated with hedging fuel purchased or consumed by Gulf Power; plus (v) Gulf
Power’s costs associated with buy-outs and buy-downs of fuel contracts; less
(vi) Gulf Power’s fuel and emissions allowance revenues related to
non-territorial sales.    




Projected

Environmental

Related Cost =

Gulf Power’s estimate of the Environmental Related Cost for the Applicable Year.
 




Environmental

Related Cost =

Environmental related costs that will be recovered during a given period of time
through Gulf Power’s retail environmental cost recovery clause pursuant to the
review and approval of the FPSC.  The Environmental Related Cost shall consist
of the sum of the following amounts, each as determined by Gulf Power: (i) an
overall rate of return on net investment and working capital (calculated using
the capital structure and cost rates approved for Gulf Power by the FPSC); plus
(ii) depreciation expense on investment ; plus (iii) operation and maintenance
costs; plus (iv) ad valorem taxes; plus (v) the emissions allowance expenses
associated with the consumption of fuel, less gains to Gulf Power from its sale
of emissions allowances to non-Affiliates of Gulf Power to the extent that such
sales are made during the Service Term (such gains shall equal revenues less the
costs associated with the allowances sold); plus (vi) any other amounts allowed
to be recovered through Gulf Power’s retail environmental cost recovery clause
by the FPSC.  Provided, however, notwithstanding anything to the contrary in
this Agreement, in the event that the methodology for determining the costs that
Gulf Power recovers through the retail environmental cost recovery clause is
modified after the Effective Date (including modification of the types of costs
that Gulf Power recovers under such clause), the capacity and/or energy rates in
this Agreement shall be modified as required in order for Gulf Power to receive
full recovery for the types of costs that were previously recoverable through
the retail environmental cost recovery clause.    

















Projected

Territorial

MWH Sales =

Gulf Power’s estimate of Territorial MWH Sales for the Applicable Year.




Territorial

MWH Sales =

For a given period of time, Gulf Power’s territorial energy sales for such
period.




Line Loss

Multiplier =

The wholesale energy loss factor for the Applicable Year to adjust for
applicable line losses back to Gulf Power’s electricity resources, as calculated
by Gulf Power.




Projected

FPUC MWH

Sales =

Gulf Power’s estimate of FPUC MWH Sales for the Applicable Year.




FPUC

MWH Sales =

For a given period of time, the aggregate Delivered Energy for all hours during
such period.




FPUC Fuel

True-Up =

The sum of the Final Fuel True-Up (including interest) plus the Estimated Fuel
True-Up (including interest); provided, however, that: (i) the FPUC Fuel True-Up
for the first Applicable Year of the Service Term shall be deemed equal to zero
(0); and (ii) the FPUC Fuel True-Up for the second Applicable Year of the
Service Term shall be deemed equal to the Estimated Fuel True-Up for such
Applicable Year.




Estimated Fuel

True-Up  =

The difference of the following amounts, each as estimated by Gulf Power: (i)
the total Fuel Related Cost for the Current Year associated with FPUC MWH Sales
for the Current Year; minus (ii) the revenues associated with Fuel Related Cost
for the Current Year that Gulf Power has or will receive through FPUC MWH Sales
for the Current Year.  The Estimated Fuel True-Up shall be calculated utilizing
actual data for the Current Year to the extent it is available, and estimated
data to the extent actual data is not available.  The Estimated Fuel True-Up
shall include interest (as calculated below) on the average over/under-recovery
balance of costs.    











Final Fuel

True-Up =

The difference of: (i) the total actual Fuel Related Cost for the Previous Year
associated with FPUC MWH Sales for the Previous Year minus the revenues
associated with Fuel Related Cost for the Previous Year that Gulf Power received
through FPUC MWH Sales for the Previous Year; minus (ii) the Estimated Fuel
True-Up for the Previous Year.  The Final Fuel True-Up shall include interest
(as calculated below) on the average over/under-recovery balance of costs.  




FPUC

Environmental

True-Up =

The sum of the Final Environmental True-Up (including interest) plus the
Estimated Environmental True-Up (including interest); provided, however, that:
(i) the FPUC Environmental True-Up for the first Applicable Year of the Service
Term shall be deemed equal to zero (0); and (ii) the FPUC Environmental True-Up
for the second Applicable Year of the Service Term shall be deemed equal to the
Estimated Environmental True-Up for such Applicable Year.




Estimated

Environmental

True-Up =

The difference of the following amounts, each as estimated by Gulf Power: (i)
the total Environmental Related Cost for the Current Year associated with FPUC
MWH Sales for the Current Year; minus (ii) the revenues associated with
Environmental Related Cost for the Current Year that Gulf Power has or will
receive through FPUC MWH Sales for the Current Year.   The Estimated
Environmental True-Up shall be calculated utilizing actual data for the Current
Year to the extent it is available, and estimated data to the extent actual data
is not available.  The Estimated Environmental True-Up shall include interest
(as calculated below) on the average over/under-recovery balance of costs.     




Final Environmental

True-Up =

The difference of: (i) the total actual Environmental Related Cost for the
Previous Year associated with FPUC MWH Sales for the Previous Year minus the
revenues associated with Environmental Related Cost for the Previous Year that
Gulf Power received through FPUC MWH Sales for the Previous Year; minus (ii) the
Estimated Environmental True-Up for the Previous Year.  The Final Environmental
True-Up shall include interest (as calculated below) on the average
over/under-recovery balance of costs.  








For purposes of calculating interest to be included within the true-up amounts
calculated above, interest will be computed monthly on the average
over/under-recovery balance of costs (which balance shall be based on the
difference between Fuel Related Costs and Environmental Related Costs (as
applicable) and the revenues associated with such costs that have been or will
be received by Gulf Power), utilizing the 30-day commercial paper rate for high
grade, unsecured notes, sold through dealers by major corporations as regularly
published in the Wall Street Journal.  For each Month, the interest rate to be
applied for that Month shall be equal to the simple average of such annual rate
as published on the first business Day of such Month and such annual rate as
published on the first business Day of the subsequent Month.  The interest
calculated shall be added to the over/under-recovery balance of costs.  




After the conclusion of the Service Term, Gulf Power shall issue additional
subsequent invoices to FPUC for the true-up amounts that would have otherwise
been reflected in the Gulf Energy Rate and the Monthly Energy Payment for
subsequent Years as if the Agreement had been renewed or extended for such Years
under the same terms.  The timing for the issuance of such invoices shall be
consistent with the timing for the calculation of such true-up amounts under
this Agreement.  FPUC recognizes that its payment of such true-up amounts (in
the case of an under-recovery) will be necessary for Gulf Power to be fully
compensated for providing service under the terms of this Agreement.
 Accordingly, in the event that such true-up amounts calculated and invoiced are
positive, FPUC shall pay such amounts, as and when invoiced, pursuant to the
provisions of this Agreement.  Provided, however, in the event a net
over-recovery exists after the Final Environmental True-Up and the Final Fuel
True-Up are calculated (based on actual data) for the final Year of the Service
Term, Gulf Power shall pay FPUC the amount of any net over-recovery.





APPENDIX D

MONTHLY ENERGY PAYMENT

For each Month of the Service Term, the Monthly Energy Payment (in dollars per
Month ($/Mo.)) shall be equal to the summation, for all Hours of such Month, of
the Gulf Energy Cost determined as follows:

The Gulf Energy Cost, in dollars ($) rounded to the nearest one cent (¢), for a
given Hour, shall equal the product of:

(1)  the Gulf Energy Rate for the Applicable Year in which such Hour occurs;
multiplied by

(2)  the Delivered Energy for such Hour.





APPENDIX E

FORM OF COMPLIANCE CERTIFICATE




Date:  ______________ ___, 200_____




TO:










RE:

Requirements Service Agreement dated as of ___________ ____, 2006 among Gulf
Power Company and Florida Public Utilities Company (as the same may be amended,
modified, extended or restated from time to time, the “Agreement”)

Pursuant to the terms of the Agreement, I, _________________________, Chief
Financial Officer of _______________________, hereby certify that, as of the
fiscal quarter ending ______________ ___, 20_____, the statements and
calculations below are accurate and complete in all respects (all capitalized
terms used below shall have the meanings set forth in the Agreement):

1.

Funds from Operations Interest Coverage Ratio for _________________:

a.

Net Income from Continuing Operations

$

b.

Depreciation and Amortization

$

c.

Deferred Income Taxes

$

d.

Gross Interest Expense incurred before subtracting

$

capitalized interest and interest income




e.

Ratio of (Net Income from Continuing Operations

 :

+ Depreciation and Amortization + Deferred

Income Taxes + Gross Interest Expense incurred

before subtracting capitalized interest and interest

income) / Gross Interest Expense incurred before

subtracting capitalized interest and interest income




Minimum Required:  2.0 : 1.0, as tested quarterly as of the end of each quarter
averaged over the six (6) consecutive quarters then ending.





2.

Total Debt to Total Capital Ratio for ______________:

a.

Long Term Debt

$

b.

Current Maturities

$

c.

Commercial Paper

$

d.

Other Short Term Borrowings

$

e.

Shareholder’s Equity (Including Preferred)

$

f.

Minority Interest

$

g.

Ratio of (Long Term Debt + Current Maturities

 :

+ Commercial Paper + Other Short Term

Borrowings) / (Long Term Debt + Current

Maturities + Commercial Paper + Other Short

Term Borrowings + Shareholder’s Equity Including

Preferred + Minority Interest)




Maximum Allowed:  .65 : 1.0, as tested quarterly as of the end of each quarter
averaged over the six (6) consecutive quarters then ending.




3.

__________ has the Required Ratios and no Event of Default exists with respect
to ______________ except as indicated on a separate page attached hereto,
together with an explanation of the action taken or proposed to be taken by
________ with respect thereto.

_________

By:

___






